    Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 1 of 76 PageID #: 589




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF MISSISSIPPI
                         ABERDEEN DIVISION

                                       )
UNITED STATES OF AMERICA,              )
                                       )
                                       )   Civil Action No. 1:69CV063
                   Plaintiff,          )
                                       )   JUDGE MICHAEL P. MILLS
       v.                              )
                                       )
NETTLETON LINE CONSOLIDATED            )
SCHOOL DISTRICT, et al.,               )
                                       )
                         Defendants.   )
                                       )
                                       )




                                CONSENT ORDER
             Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 2 of 76 PageID #: 590




                                                        TABLE OF CONTENTS

I.        PROCEDURAL HISTORY ..................................................................................................... 1
     A.         Freedom of Choice ........................................................................................................... 1
     B.         The United States’ Complaint Against the District and the 1969 Consent Decree.......... 3
     C.         The Luckett Plaintiffs’ Complaint Against the District and the 1970 Consent Decree.... 5
     D.         The District’s Race-Based Selection and Election Procedures for Extra-curricular
                Activities and the 2011 Consent Order ............................................................................ 7
II. LEGAL STANDARDS ............................................................................................................ 8
III. STIPULATED FACTS .......................................................................................................... 10
     A.         Student Assignment........................................................................................................ 10
      1.        Student Assignment Between Schools ............................................................................ 10
      2.        Student Assignment Within Schools ............................................................................... 12
     B.         Faculty ............................................................................................................................ 13
      1.        Racial Demographics of Faculty.................................................................................... 13
      2.        Faculty Recruitment, Hiring, and Retention Data ......................................................... 15
      3.        Faculty Recruitment and Hiring Procedures ................................................................. 17
     C.         Staff ................................................................................................................................ 18
     D.         Facilities ......................................................................................................................... 19
     E.         Extracurricular Activities ............................................................................................... 19
     F.         Transportation ................................................................................................................ 20
IV. STIPULATED REMEDIAL MEASURES............................................................................ 22
     A.         Faculty ............................................................................................................................ 22
     B.         Transportation ................................................................................................................ 26
V. MONITORING AND REPORTING ..................................................................................... 27
     A.         October 1 Report ............................................................................................................ 27
     B.         Supplemental Reporting ................................................................................................. 28
     C.         Preservation of Records ................................................................................................. 29
     D.         Site Visits ....................................................................................................................... 29
     E.         Prior Orders .................................................................................................................... 29
VI. FINAL TERMINATION ....................................................................................................... 29




                                                                     -i-
    Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 3 of 76 PageID #: 591




APPENDIX:
            Figure 1, Nettleton Line Chart Showing Student Assignment (1970-2020)   A-1
            Figure 2, Nettleton Line Chart Showing White Students & Full-Time
                     White Faculty Compared to Black Students & Full-Time
                     Black Faculty (1970-2020)                                      A-2
            Table 1, Nettleton Line Student Assignment District-wide (1970-2020)    A-3
            Table 2, Nettleton Line Student Assignment by School (1970-2020)        A-5
            Table 3, Nettleton Line Gifted Enrollment (2016-2017)                   A-15
            Table 4, Nettleton Line Gifted Enrollment (2017-2018)                   A-15
            Table 5, Nettleton Line Gifted Referral Process (2016-2017)             A-16
            Table 6, Nettleton Line Gifted Referral Process (2017-2018)             A-17
            Table 7, Nettleton Line AP/Honors/Dual Credit Classes (2017-2018)       A-17
            Table 8, Nettleton Line Faculty & Staff (1970-2020)                     A-18
            Table 9, Nettleton Line Student Assignment & Full-Time Teachers
                    Compared (1970-2020)                                            A-37
            Table 10, Nettleton Line Transportation (2017-2018)                     A-40
            Table 11, Nettleton Line Transportation (2019-2020)                     A-41




                                         -ii-
     Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 4 of 76 PageID #: 592




                                      EXHIBIT LIST

Exhibit   Document


1         Stipulation, Dec. 8, 1969
2         United States’ Complaint, Sept. 8, 1969
3         United States’ Application for a Temporary Restraining Order,
          Sept. 8, 1969
4         United States’ Motion for Preliminary Injunction, Sept. 8, 1969
5         United States’ Memorandum in Support of Motion for Preliminary
          Injunction and Application for a Temporary Restraining Order,
          Sept. 8, 1969
6         Order, Sept. 8, 1969
7         Consent Decree, Dec. 8, 1969
8         Luckett Complaint, Dec. 8 1969, Luckett v. Nettleton Line Consolidated
          Sch. Dist., Civil Action No. EC6986K (N.D. Miss)
9         Luckett Docket Sheet, Luckett v. Nettleton Line Consolidated Sch. Dist.,
          Civil Action No. EC6986K (N.D. Miss)
10        Consent Decree, June 19, 1970
11        District Court Reports, 1970-2005
12        Excerpted Responses to U.S. Info. Req., Apr. 12, 2018
13        Excerpted Responses to U.S. Info. Req., Jan. 13, 2020
14        Excerpted Responses to U.S. Info. Req., Dec. 4, 2017
15        Excerpted Responses to U.S. Info. Req., Mar. 19, 2020




                                          -iii-
        Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 5 of 76 PageID #: 593




        This Consent Order arises out of the good faith efforts of Plaintiff United States of America

(the “United States”) and Defendants Nettleton Line Consolidated School District, Nettleton

Superintendent Tim Dickerson, and Nettleton School Board Members James Malone, Willie

Brandon Jr., Ty Humble, Marc Payne, and Merle McAnally (the “District”)1 to address and resolve

the District’s desegregation obligations. This Consent Order is jointly entered into by the United

States and the District, and each agrees to comply with its terms.

        The Court, having reviewed the terms of this Consent Order, finds that it is consistent with

the objectives of the Fourteenth Amendment to the United States Constitution and federal law.

Thus,

        IT IS ORDERED that the Joint Motion to Approve Proposed Consent Order, ECF No. 12,

is GRANTED.

        IT IS FURTHER ORDERED as follows:

I.      PROCEDURAL HISTORY

        A.     Freedom of Choice

        Before the 1965-66 school year, the District operated as a segregated, dual system,

assigning only white students and faculty to Nettleton Line School and only black students and

faculty to Sims School. Stipulation ¶ 7, Dec. 8, 1969 (Ex. 1). From the 1965-66 through the

1967-68 school years, the District’s two schools operated under a freedom of choice desegregation

plan, which the District submitted to the Department of Health, Education and Welfare in order to


1
  Former Superintendent Douglas Bean was named as a defendant in 1969 along with all of the
members of the District’s School Board, called the Board of Trustees at that time, including Ben
G. Coggin, Jr.; Frank Culver; R.G. Berryhill; Felix Coggin; and Tommy Lee Riley. Therefore,
their successors—the current Superintendent and members of the School Board—are defendants.

                                           -1-
         Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 6 of 76 PageID #: 594




                                               -2-
qualify for federal financial assistance. Id. ¶ 8. Pursuant to the freedom of choice plan, all

families could apply to send their children to either of the District’s schools. The District’s

freedom of choice plan, however, failed to desegregate the school system. During the 1965-66

school year, Sims School had 501 black students and no white students. Id. ¶ 10. Sims School

also had 17.52 faculty members, all of whom were black. Id. By contrast, during that same

school year Nettleton Line School had 926 white students, 33 white faculty, and no black students

or black faculty. Id.

         The District made almost no desegregation progress during the 1966-67 school year. In

1966-67, all of Sims School’s 473 students and 21 teachers were black. Id. Nettleton Line

School enrolled 969 white students and only 6 black students during the 1966-67 school year. Id.

Moreover, all of Nettleton Line School’s 38.6 teachers were white. Id. By the 1967-68 school

year, Nettleton Line School had 48 black students and 960 white students plus 3 black teachers

and 39 white teachers. Id. ¶ 11. However, during that school year, all of Sims School’s 417

students were black, and its faculty remained mostly black—the school employed 21 black

teachers and only 3.5 white teachers. Id.

         The District modified its freedom of choice plan for the 1968-69 school year by assigning

all students in grades 9-12 to attend Nettleton Line School, while retaining freedom of choice for

grades 1 through 8. Id. ¶ 9. As a result, Sims School remained all-black, serving 379 black

students in grades 1 through 8 with 12 black teachers and 2.5 white teachers. Id. ¶¶ 11–12.

Nettleton Line School served students in grades 1 to 12, including all high school students in the

District. However, Nettleton Line School remained overwhelmingly white, enrolling 1,048 white



2
    The decimal point value (e.g., 0.5) indicates a part-time teacher.
       Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 7 of 76 PageID #: 595




                                             -3-
students and 134 black students and employing 44 white teachers and 5 black teachers. Id.

       On September 27, 1968, the District agreed to adopt and implement a new desegregation

plan for the 1969-70 school year that would end its freedom of choice plan. Id. ¶ 14. Under the

new desegregation plan, the District would consolidate all grade levels. Id. All students in

grades 1-3 would be assigned to Sims School, and Nettleton Line School would serve all students

in grades 4-12.     Id.   Additionally, the District agreed to assign teachers and provide

transportation to students in a racially non-discriminatory manner. Id.

       B.      The United States’ Complaint Against the District and
               the 1969 Consent Decree

       Although the District’s schools opened on September 2, 1969 substantially in conformance

with the new desegregation plan, the District began to physically alter its school facilities on

September 5, 1969 so that the school system could return to freedom of choice by September 8,

1969. Id. ¶¶ 16-17. In response, the United States filed a complaint, a motion for a preliminary

injunction, and an application for a temporary restraining order against the District on September

8, 1969, which initiated this litigation. U.S. Compl., Sept. 8, 1969 (Ex. 2); see also Appl. for

TRO, Sept. 8, 1969 (Ex. 3); Mot. for Prelim. Inj., Sept. 8, 1969 (Ex. 4); Mem. in Supp. of Mot. for

Prelim. Inj. & Appl. for TRO, Sept. 8, 1969 (Ex. 5).

       In its complaint, the United States alleged that the District was seeking to return to the

unsuccessful freedom of choice plan because of the community’s hostility toward the new

desegregation plan, which consolidated all grade levels in the District. U.S. Compl. ¶¶ 13, 16,

Sept. 8, 1969. Moreover, according to the United States, the District had failed to assign faculty

and fill vacancies in a racially non-discriminatory manner for the 1969-70 school year. Id. ¶ 12.

The Court granted the United States’ application and issued an order temporarily enjoining the
       Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 8 of 76 PageID #: 596




                                                 -4-
District from physically altering its facilities or otherwise taking actions inconsistent with the

desegregation plan for the 1969-70 school year. Order, Sept. 8, 1969 (Ex. 6). The Court also set

a hearing date for the preliminary injunction motion, which was ultimately continued until

December 8, 1969. Stipulation ¶ 21, Dec. 8, 1969.

       Shortly after the Court issued the temporary restraining order against the District, on

September 30, 1969 the parents of a group of black students moved to intervene in the United

States’ case against the District (the “Luckett Plaintiffs”), and the Luckett Plaintiffs’ motion was

also scheduled to be heard at the same time as the United States’ preliminary injunction motion on

December 8. Stipulation ¶ 20, Dec. 8, 1969. However, in lieu of a hearing on the United States’

preliminary injunction motion, the United States and the District agreed to a Stipulation and a

Consent Decree (“1969 Consent Decree”), which were entered by the Court on December 8, 1969.

See generally Stipulation, Dec. 8, 1969; Consent Decree, Dec. 8, 1969 (Ex. 7).

       The 1969 Consent Decree permanently enjoined the District from taking any actions

inconsistent with the September 27, 1968 desegregation plan. Among other things, it required the

District to (i) consolidate grades 1-3 at Sims School and grades 4-12 at Nettleton Line School; (ii)

hire, assign, promote, pay, demote, dismiss, or otherwise treat faculty and other staff members and

employees without regard to race, color, or national origin, except to the extent necessary to correct

past discrimination; (iii) provide racially nondiscriminatory transportation; and (iv) conduct all

other activities sponsored by the District on a racially nondiscriminatory basis. 1969 Consent

Decree ¶¶ 1–4.
       Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 9 of 76 PageID #: 597




                                             -5-
       C.      The Luckett Plaintiffs’ Complaint Against the District and
               the 1970 Consent Decree

       The Luckett Plaintiffs, in turn, initiated a separate action against the District by filing a

complaint on December 8, 1969 (“Luckett Complaint”). Luckett Compl., Dec. 8, 1969, Luckett v.

Nettleton Line Consolidated Sch. Dist., Civil Action No. EC6986K (N.D. Miss) (Ex. 8). The

Luckett Complaint alleged that the number of black classroom teachers, principals, and other staff

employed by the District had declined significantly after the District began to implement its

desegregation plans. “Plaintiffs allege that the failure to re-employ the [b]lack school teachers,

[b]lack principal[,] and a [b]lack cafeteria supervisor was discriminatorily based upon racial

considerations when they were terminated following the adoption of a plan to desegregate the

schools.” Id. ¶ 9. Additionally, the Luckett Plaintiffs asserted that the District “operates without

any non-discriminatory policy and plan with definite objective standards for employment and

retention of teachers, administrative personnel and other employees.” Id. ¶ 10. Moreover,

according to the Luckett Plaintiffs, there were no full-time black classroom teachers in grades 9-

12 and only one black teacher in grades 7-8 at the time the Luckett Complaint was filed. Id. ¶ 11.

The Luckett Plaintiffs further alleged that the District continued to transport students on a racially

segregated basis, and that it “refuse[d] to allow Black people access to the Nettleton Primary

School building for ligitimate [sic] community affairs.” Id. ¶¶ 12–13.

       Thus, the Luckett Plaintiffs sought additional relief to enjoin the District from operating in

a racially discriminatory manner, including by (i) adopting and implementing a non-discriminatory

policy for the employment and retention of teachers and other personnel, and (ii) showing cause

“why the 2 [b]lack principals, the [b]lack classroom teachers[,] and the [b]lack cafeteria supervisor
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 10 of 76 PageID #: 598




                                          -6-
should not be reinstated with full back pay, or in the alternative, compensated for the

inconvenience of locating another position.” Id. ¶ 16.

       The District moved to dismiss the Luckett Complaint, but the Court denied the motion on

January 28, 1970. See Luckett Docket Sheet at 3, Luckett v. Nettleton Line Consolidated Sch.

Dist., Civil Action No. EC6986K (N.D. Miss) (Ex. 9). Therefore, the District filed its Answer on

March 2, 1970, and the Luckett Plaintiffs and the District engaged in discovery for several months

thereafter. Id. at 3–4. Ultimately, a motion to consolidate the United States’ case and the Luckett

Plaintiffs’ case was filed on June 18, 1970, and the United States, the Luckett Plaintiffs, and the

District entered into a consent decree the next day on June 19, 1970 (“1970 Consent Decree”) to

address the outstanding desegregation issues. See id. at 4; see also U.S. Docket Sheet at 2–3, ECF

No. 1, United States v. Nettleton Line Consolidated Sch. Dist., Civil Action No. EC6963K (N.D.

Miss); Consent Decree, June 19, 1970 (Ex. 10).

       The 1970 Consent Decree required the District to, among other things:

       (i) employ a qualified black person as one of its four principals for the 1970-71
       school year;
       (ii) “[t]ake all necessary curative steps to actively recruit qualified black personnel
       for vacant positions which currently exist or which may arise during and through
       the 1970-1971 school year, and to fill such vacancies in accordance with the
       standard objective criteria which have been approved by the Court”;
       (iii) ensure that “staff members who work directly with children, and professional
       staff who work on the administrative level will be hired, assigned, promoted, paid,
       demoted, dismissed, and otherwise treated without regard to race, color, or national
       origin”;
       (iv) establish a biracial committee of community members to “offer advice to the
       school board concerning the employment of a qualified educational staff through
       the use of objective standards without regard to race”;
       (v) develop a unitary plan for the transportation of students;
       (vi) ensure that no student is “segregated or discriminated against on account of
       race or color in any grade, service, facility, activity, or program (including
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 11 of 76 PageID #: 599




                                                 -7-
       transportation, athletics, or other extracurricular activity) that may be conducted or
       sponsored by the school in which the student is enrolled”; and
       (vi) file annual reports to the Court on December 1 and April 1 regarding its
       desegregation efforts.

1970 Consent Decree ¶¶ 1–10.

       The District filed its annual reports with the Court from 1970 through 2005. Thereafter,

it ceased reporting to the Court regarding its compliance with the 1970 Consent Decree. See U.S.

Docket Sheet at 3–4, ECF No. 1, United States v. Nettleton Line Consolidated Sch. Dist., Civil

Action No. EC6963K (N.D. Miss); see also Luckett Docket Sheet at 4–7, Luckett v. Nettleton Line

Consolidated Sch. Dist., Civil Action No. EC6986K (N.D. Miss) (Ex. 9).

       D.      The District’s Race-Based Selection and Election Procedures for Extra-
               curricular Activities and the 2011 Consent Order

       In August 2010, the United States learned that the District’s policies and procedures

permitted race-based selection and election procedures for extracurricular activities in grades 6

through 12, including class officers (i.e., President, Vice-President, Secretary/Treasurer, and

Reporter), homecoming court (e.g., queen and maids), and class superlatives (e.g., “Class

Favorite,” “Most Beautiful and Most Handsome,” and “Mr. and Mrs. Nettleton”).

       After engaging in negotiations with the United States, the District entered into an additional

consent order on August 8, 2011 (“2011 Consent Order”), in which the District “agreed to

terminate all race-based selection and election procedures and policies, and to revise such policies

and procedures regarding student elections to comport with the desegregation order and applicable

federal law.” 2011 Consent Order at 1, ECF No. 5. Pursuant to the 2011 Consent Order, the

District is required to produce to the United States a copy of its yearbook and report on its student

election results and procedures annually by July 1. All other orders of the Court, including all
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 12 of 76 PageID #: 600




                                         -8-
provisions of the 1969 and 1970 Consent Decrees, remained in full force and effect. 2011

Consent Order at 3, ECF No. 5.

II.    LEGAL STANDARDS

       A school system that was previously segregated by law and has not yet achieved unitary

status has the affirmative duty to eliminate all vestiges of past discrimination to the extent

practicable. See Freeman v. Pitts, 503 U.S. 467, 485 (1992); Board of Educ. of Oklahoma City

Pub. Sch. Dist. No. 89 v. Dowell, 498 U.S. 237, 249-50 (1991); Columbus Bd. of Educ. v. Penick,

443 U.S. 449, 458-59 (1979); Green v. County Sch. Bd. of New Kent County, Va., 391 U.S. 430,

437-38 (1968). The affirmative duty to desegregate is a continuing responsibility, and “[p]art of

the affirmative duty . . . is the obligation not to take any action that would impede the progress of

disestablishing the dual system and its effects.” Dayton Bd. of Education v. Brinkman, 443 U.S.

526, 537-38 (1979).

       The ultimate inquiry in determining whether a school system is unitary is whether it has

(1) fully and satisfactorily complied in good faith with the court’s desegregation orders for a

reasonable period of time; (2) eliminated the vestiges of prior de jure segregation to the extent

practicable; and (3) demonstrated a good faith commitment to the whole of the court’s order and

to those provisions of the law and the Constitution which were the predicate for judicial

intervention in the first instance. See Missouri v. Jenkins, 515 U.S. 70, 88-89 (1995); Freeman,

503 U.S. at 491-92; Dowell, 498 U.S. at 248-50. The Supreme Court has identified six areas,

commonly referred to as the “Green factors,” which must be addressed as part of the determination

of whether a school district has fulfilled its duties and eliminated vestiges of the prior dual school
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 13 of 76 PageID #: 601




                                              -9-
system to the extent practicable. These factors are (1) student assignment; (2) faculty; (3) staff;

(4) transportation; (5) extracurricular activities; and (6) facilities. Green, 391 U.S. at 435-42.

       A court may allow partial or incremental dismissal of a school desegregation case before

full compliance has been achieved in every area of school operations, thereby retaining jurisdiction

over those areas not yet in full compliance and terminating jurisdiction over those areas in which

compliance was found. Freeman, 503 U.S. at 490-91.

       With respect to faculty and staff assignment, the Fifth Circuit has mandated a two-step

process for formerly de jure segregated school systems. First, “the principals, teachers, teacher-

aides and other staff who work directly with children at a school shall be so assigned that in no

case will the racial composition of a staff indicate that a school is intended for Negro students or

white students.” Singleton v. Jackson Mun. Sep. Sch. Dist. 419 F.2d 1211, 1217-18 (5th Cir.

1969) (en banc), rev’d in part on other grounds sub nom. Carter v. West Feliciana Parish Sch.

Bd., 396 U.S. 290 (1970); United States v. Lawrence Cty. Sch. Dist., 799 F.2d 1031, 1035, 1041

(5th Cir. 1986); see also Anderson v. Sch. Bd. of Madison Cty., 517 F.3d 292, 303 (5th Cir. 2008).

Second, once the school district satisfies that initial assignment requirement, the district must then

ensure that “[s]taff members who work directly with children, and professional staff who work on

the administrative level will be hired, assigned, promoted, paid, demoted, dismissed, and otherwise

treated without regard to race, color, or national origin.” Singleton, 419 F.2d at 1218; see also

Lawrence, 799 F.2d at 1041; Anderson, 517 F.3d at 303. In determining whether a school system

has satisfied its desegregation obligations in the areas of faculty and staff, the system must show a

“sustained good faith effort to recruit minority faculty members so as to remedy the effects of any

past discriminatory practices.” Fort Bend Indep. Sch. Dist. v. City of Stafford, 651 F.2d 1133,
       Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 14 of 76 PageID #: 602




                                                -10-
1140 (5th Cir. 1981).

       As discussed below, the 1969 Consent Decree, 1970 Consent Decree, and 2011 Consent

Order have resulted in the desegregation of the District with respect to student assignment,

facilities, extracurricular activities, and staff. However, further relief is required in the areas of

faculty and transportation.

III.   STIPULATED FACTS

       A.      Student Assignment

               1. Student Assignment Between Schools

       The 1969 Consent Decree directed the District to eliminate its dual system by consolidating

its schools into a single-grade structure. 1969 Consent Decree ¶ 1. The District has maintained

a single, consolidated grade structure since the 1969-70 school year, as required. See infra Table

1 at A-3, Student Assignment District-wide (1970-2020); Table 2 at A-5, Student Assignment by

School (1970-2020); see also District Court Reports, 1970-2005 (Ex. 11).

       Currently, all students in the District attend Nettleton Primary School for grades K-3,

Nettleton Elementary School for grades 4-6, Nettleton Junior High School for grades 7-8, and

Nettleton High School for grades 9-12. As of the 2019-20 school year, the District’s total

enrollment was 1,242 students, of whom 842 (67.8%) were white, 376 (30.3%) were black, and

24 (1.9%) were other-race. See infra Table 1 at A-4, Student Assignment District-wide (1970-

2020). Thus, because of the District’s consolidated grade structure, the racial demographics of

each of the District’s schools are consistent with the District’s overall student racial demographics

within a few percentage points.
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 15 of 76 PageID #: 603




                                              -11-
       As of the 2019-20 school year, Nettleton High served 264 (68.8%) white students and 112

(29.2%) black students. At Nettleton Junior High, the District enrolled 108 (61.0%) white

students and 68 (38.4%) black students. Nettleton Elementary’s enrollment consisted of 213

(68.3%) white students and 92 (29.5%) black students. Similarly, during the 2019-20 school year,

Nettleton Primary served 257 white students (69.6%) and 104 (28.2%) black students. See infra

Table 2 at A-14, Student Assignment by School (1970-2020).

       Because the District has a single-grade structure, it does not have any intra-district

transfers. As of the 2017-18 school year, the District reported sending 28 inter-district transfer

students to attend school in Tupelo, Monroe County, Amory, Itawamba, and Dorsey. All of these

inter-district transfers were white students with two exceptions, one student was black and one

student was listed as an unspecified race other than black or white.3 The District received nine

inter-district transfer students from Shannon, all of whom were white. Given the small number

of inter-district transfers, inter-district transfers have had a negligible impact on the racial

demographics of the District’s individual schools and the District-wide enrollment for the 2017-

18 school year. See Excerpted Responses to U.S. Info. Req. at 1–2, Apr. 12, 2018 (Ex. 12).

       As reflected in Figure 1 in the Appendix, the percentages of white students (orange line),

black students (yellow line), and other-race students (green line) enrolled in the District have

remained consistently stable from 1970 through 2020, showing little deviation over time. See

infra Figure 1 (Student Assignment 1970-2020), Appendix at A-1.

       After the Court ordered the District to fully consolidate its dual system for the 1969-70


3
  Consistent with the record and law of this case, this Consent Order’s racial demographic
analysis aggregates and counts individuals who self-identify as a race other than black or white
as “other-race.”
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 16 of 76 PageID #: 604




                                              -12-
school year, the District enrolled 834 (64%) white students and 469 (36%) black students, totaling

1,303 students in grades 1 through 12 during its first year of full consolidation.4 See infra Table

1 at A-3, Student Assignment District-wide (1970-2020). Therefore, the District’s substantially

similar student enrollment as of the 2019-20 school year combined with its historic student

enrollment from the intervening years since 1969-70 demonstrate that the District has eliminated

the vestiges of de jure segregation with respect to student assignment between its schools.

               2. Student Assignment Within Schools

       The District maintains that all of its students are either randomly assigned to classrooms or

heterogeneously grouped based on standardized test scores. Additionally, the District operates a

Talented and Gifted Program for students in grades 2 through 8 and offers AP, dual credit, and

honors classes to its high school students. As reflected in Tables 3 through Table 7 in the

Appendix, black students appear to participate in these programs at rates fairly close to the

percentage of black students enrolled overall in the District’s schools. Compare infra Table 3 at

A-15, Gifted Enrollment (SY 2016-17); Table 4 at A-15, Gifted Enrollment (SY 2017-18); Table

5 at A-16, Gifted Referral Process (SY 2016-17); Table 6 at A-17, Gifted Referral Process (SY

2017-18); Table 7 at A-17, AP/Honors/Dual Credit Classes (SY 2017-18) with Table 1 at A-3,

Student Assignment District-wide (1970-2020). Thus, the District has eliminated the vestiges of

de jure segregation with respect to student assignment within its schools, and the parties agree that

the District is entitled to partial unitary status and dismissal of the Court’s supervision in the area

of student assignment.




4
 The District began serving kindergarten students in 1986. See infra Table 1 at A-3, Student
Assignment District-wide (1970-2020).
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 17 of 76 PageID #: 605




                                               -13-
       B.      Faculty

               1. Racial Demographics of Faculty

       The Court required the District to reassign its faculty by September 1970 so that the racial

composition of the teachers at each of its schools did not indicate that the school was intended for

black or white students. 1970 Consent Decree ¶ 2(a). Additionally, the District must hire,

assign, promote, pay, demote, dismiss or otherwise treat faculty without regard to race, color, or

national origin, except to the extent necessary to correct past discrimination, as required by the

1969 and 1970 Consent Decrees. 1969 Consent Decree ¶ 2; 1970 Consent Decree ¶ 2(b). These

provisions mirror the faculty desegregation requirements established in Singleton and discussed

above. See supra Section II at 9; see also Singleton, 419 F.2d at 1217-18. The District was also

directed to establish a biracial committee of community members to “offer advice to the school

board concerning the employment of a qualified educational staff through the use of objective

standards without regard to race.” 1970 Consent Decree ¶ 4.

       When the District reorganized its schools into a single-grade structure in 1969-70, the

District also reassigned its faculty among the consolidated schools in compliance with the 1970

Consent Order and the first part of Singleton’s faculty requirements. See infra Table 8 at A-18,

Faculty & Staff (1970-2020); see also District Court Reports, 1970-2005 (Ex. 11). The District

has maintained the single-grade structure of its schools and, in turn, maintained the resulting

faculty reassignments for a significant period of time. See id. Accordingly, the United States

has determined that the District met its faculty reassignment obligation. Our analysis of this

Green factor, therefore, focuses on whether the District has fulfilled its ongoing mandate to hire,

assign, promote, pay, demote, dismiss or otherwise treat faculty without regard to race, color, or

national origin. 1969 Consent Decree ¶ 2; 1970 Consent Decree ¶ 2(b); see also Singleton, 419
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 18 of 76 PageID #: 606




                                                -14-
F.2d at 1217-18.

       During the 1969-70 school year, after transitioning to a consolidated grade-level structure,

the District employed 64 full-time teachers, of whom 49 (76.6%) were white and 15 (23.4%) were

black. See infra Table 8 at A-18, Faculty & Staff (1970-2020). The percentage of full-time black

teachers peaked during the 1979-80 school year, when the District employed 23 (32.9%) black

full-time teachers and 47 (67.1%) white full-time teachers out of a total of 70 teachers. See id. at

A-20 to A-21. As of the 2019-20 school year, however, the District has 87 full-time teachers, of

whom 84 (96.6%) are white, only two (2.3%) are black, and one (1.1%) is other-race. See id. at

A-35 to A-36. This reflects a substantial decline in the number and percentage of black teachers

employed by the District, even though the total number of full-time teachers employed by the

District has increased significantly from 64 in 1970 to 87 in 2020. This overall trend is illustrated

in Figure 2 in the Appendix.

       Specifically, Figure 2 demonstrates the decline in the percentage of full-time black teachers

(yellow dotted line) and the increase in the percentage of white full-time teachers (blue dotted line)

in comparison to the relatively stable percentages of black students (solid yellow line) and white

students (solid blue line) enrolled in the District over time. See infra Figure 2 (White Students &

White Full-time Faculty vs. Black Students & Black Faculty 1970-2020), Appendix at A-2.

Additionally, Table 9 in the Appendix reflects more detailed data comparing the District’s full-

time teacher and student racial demographics since 1970. See infra Table 9 at A-37 (Student &

Full-Time Teacher Assignment Compared 1970-2020).

       Although student racial demographics do not determine whether a school district has or

has not achieved unitary status in the area of faculty, the relative stability of black student
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 19 of 76 PageID #: 607




                                                -15-
enrollment in the District in comparison to the significant decline in the number and percentage of

full-time black faculty prompted the United States to inquire about the District’s full-time faculty

hiring. Therefore, the United States requested more information about the District’s recruitment,

hiring, dismissal, and contract renewal process for full-time teachers to determine whether further

action is warranted for this Green factor.

               2. Faculty Recruitment, Hiring, and Retention Data

       The United States sought additional information regarding the District’s full-time teacher

vacancies, applicant pool, recruitment, hiring process, and retention for the 2014-15, 2015-16,

2016-17, and 2017-18 school years and issued a supplemental request covering the 2018-19 and

2019-20 school years. The District, however, did not produce complete hiring data.

       The District produced no information regarding any vacancies in the Elementary School

for the 2014-15 school year. Excerpted Responses to U.S. Info. Req. at 13, Apr. 12, 2018 (Ex.

12). The District provided incomplete data regarding its applicant pool for full-time teacher

vacancies at the Primary School for the 2014-15 and 2015-16 school years and at the Elementary

School for the 2015-16 school year. Id. at 12–13. Moreover, the District did not produce any

racial demographic data for the applicants who applied for full-time teacher vacancies at the High

School for the four school years from 2014-15 through 2017-18 and at the Junior High School for

three school years from 2014-15 to 2016-17. Id. at 10–11.

       Although incomplete, the Primary School’s data demonstrated that from 2014-15 through

2019-20, the school lost four full-time black teachers (two transferred and two left the District for

other positions). Id. at 12; Excerpted Responses to U.S. Info. Req. at 18, Jan. 13, 2020 (Ex. 13).

Thus, during the past six school years, the Primary School had a total of 21 full-time teacher
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 20 of 76 PageID #: 608




                                              -16-
vacancies and hired one black teacher. See id. The other 20 teachers hired at the Primary School

during this period were white. See id.

       The incomplete hiring data for the Elementary School showed that from 2015-16 through

2019-20, four black teachers left the school (one resigned and three retired). Excerpted Responses

to U.S. Info. Req. at 13, Apr. 12, 2018; Excerpted Responses to U.S. Info. Req. at 31, Jan. 13,

2020. In sum, during the past five school years, the Elementary School had a total of 17 full-time

teacher vacancies, and it hired one black full-time teacher. See id.

       Although the High School and Junior High School provided no full-time teacher applicant

pool data from 2014-15 to 2017-18, the District did produce data regarding the schools’ full-time

teacher vacancies and hiring results during this period and produced complete hiring data for the

2018-19 and 2019-20 school years. Excerpted Responses to U.S. Info. Req. at 10–11, Apr. 12,

2018; Excerpted Responses to U.S. Info. Req. at 6–14, 22–25, 28–30, Jan. 13, 2020. From the

2014-15 through 2019-20 school years, the High School had 43 full-time teacher vacancies and all

of the full-time teachers hired for those positions were white. See id. Similarly, for the past six

school years from 2014-15 through 2019-20, the Junior High School had 24 full-time teacher

vacancies, all of whom—except for one black special education teacher—were filled by white

applicants. See id.

       The District indicated that its hiring records were incomplete because many of the District’s

school leaders were new employees when counsel for the United States visited the District in May

2018, and the District had no formal policies or procedures governing the creation and maintenance

of hiring records during the tenures of the previous school leaders. As a result, the United States

and the District agree that at this time, the District lacks a sufficient record to demonstrate its
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 21 of 76 PageID #: 609




                                               -17-
efforts to hire full-time faculty on a non-discriminatory basis in compliance with the 1969 and

1970 Consent Decrees, its non-discrimination policy, and federal law.

                3. Faculty Recruitment and Hiring Procedures

       From 2014 through 2016, the District used a printable teacher vacancy application listed

on the its website to collect applicant data. Excerpted Responses to U.S. Info. Req. at 9, Apr. 12,

2018. During this period, the District stated that “some advertisement has been done with local

circulation, but the majority had been submitted via the Mississippi Department of Education’s

Vacancy list, and networking among local districts in search of qualified candidates.” Id.

       As of the 2017-18 school year, the District uses an online application system—TalentEd—

to post positions and hire qualified teacher applicants. The District advertises these vacancies

primarily online via its website. Id. If the District does not receive applicants for a posted

position, it submits its vacancies to the Mississippi Department of Education Vacancy list and

advertises the vacancies in its local newspaper. Id.

       According to the District, when a vacancy arises, the relevant principal searches TalentEd

to review all applicants who are qualified for the position. Id. Principals then begin contacting

applicants for interviews. Id. Although the District previously did not use standard interview

questions during the hiring process, starting in the 2017-18 school year principals have used a

standard interview questionnaire and rank the applicants within TalentEd after the interviews

conclude. Id.

       The District does not currently have a biracial committee to assist the District in recruiting

and retaining qualified full-time teachers. Although the District did not participate in any job fairs

to recruit full-time teachers for the 2018-19 school year, two District employees attended
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 22 of 76 PageID #: 610




                                               -18-
Mississippi Valley State University’s career day for the 2019-20 school year faculty hiring cycle.

Excerpted Responses to U.S. Info. Req. at 5, Jan. 13, 2020 (Ex. 13).

        Given the substantial decline in the number and percentage of the District’s full-time black

teachers and the District’s incomplete full-time teacher hiring records, the United States and the

District agree that more work is necessary to demonstrate that the District has a record of hiring

faculty on a non-discriminatory basis and has eliminated the vestiges of de jure segregation in the

area of faculty. Section IV.A below outlines the remedies the District has agreed to implement to

ensure that its hiring practices are non-discriminatory and to further the desegregation of the

District’s faculty to the extent practicable.

        C.      Staff

        Under the 1969 and 1970 Consent Decrees, the District must hire, assign, promote, pay,

demote, dismiss or otherwise treat staff members without regard to race, color, or national origin,

except to the extent necessary to correct past discrimination. 1969 Consent Decree ¶ 2; 1970

Consent Decree ¶ 2(b). The District’s historic court reports do not include data regarding its

certified and non-certified staff (i.e., employees who are not teachers) although the District did

report information regarding teachers’ aides and part-time teachers. However, the District was

able to produce to the United States complete staffing data for the 2017-18 through 2019-20 school

years in response to the United States’ requests for information. See infra Table 8 at A-18, Faculty

& Staff (1970-2020).

        For the 2019-20 school year, the data showed that out of eight Central Office

administrators, one (12.5%) is black, and seven (87.5%) are white. Additionally, out of a total of

seven principals and assistant principals, two (28.6%) are black and five (71.4%) are white. The

District has 68 uncertified staff, of whom 16 (23.7%) are black and 52 (76.3%) are white. See
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 23 of 76 PageID #: 611




                                              -19-
infra Table 8 at A-36, Faculty & Staff (1970-2020). Thus, black staff members are a significant

percentage of the total staff in the District.

        As a result, the District has eliminated the vestiges of de jure segregation with respect to

staff, and the United States and the District agree that the District is entitled to partial unitary status

and dismissal of the Court’s supervision regarding this Green factor.

        D.      Facilities

        The 1970 Consent Decree prohibited the District from segregating or discriminating

against students on account of race or color with respect to school facilities. 1970 Consent Decree

¶ 6. Although many of the District’s schools operate in older facilities, the facilities are in

relatively fair condition and the District asserts that it operates all of its facilities on a

nondiscriminatory basis. Therefore, the United States and the District agree that the District has

eliminated the vestiges of de jure segregation from its school facilities and is entitled to dismissal

of the Court’s supervision in this area.

        E.      Extracurricular Activities

        The 1969 Consent Decree and 1970 Consent Decree barred the District from discriminating

against students on the basis of race or color in school-sponsored programs and extra-curricular

activities. 1969 Consent Decree ¶ 4; 1970 Consent Decree ¶ 6. Furthermore, the 2011 Consent

Order specifically required the District “to terminate all race-based selection and election

procedures and policies, and to revise such policies and procedures regarding student elections to

comport with the desegregation order and applicable federal law.” 2011 Consent Order at 1, ECF

No. 5. Under the 2011 Consent Order, the District must also produce to the United States a copy

of its yearbook and report on its student election results and procedures annually by July 1.
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 24 of 76 PageID #: 612




                                           -20-
       The United States has continuously monitored the District’s compliance with the 2011

Consent Order, reviewing the District’s yearbooks and student election results, which the District

has produced to the United States annually since 2011. The District’s annual reports indicate that

it has successfully eliminated its race-based selection criteria and continued to follow the revised

student election policy attached to the 2011 Consent Order. A site visit by counsel for the United

States in May 2018, which included interviews with the District’s superintendent and principals,

also confirmed the District’s compliance. Because the District has fully complied with the

provisions in the 1969 Consent Decree, 1970 Consent Decree, and 2011 Consent Order regarding

extra-curricular activities, the District has eliminated the vestiges of de jure segregation in the area

of extra-curricular activities. The District is therefore entitled to dismissal and withdrawal of the

Court’s supervision in this area.

       F.      Transportation

       The 1969 Consent Decree permanently enjoined the District from discriminating against

students with respect to transportation. 1969 Consent Decree ¶ 3. The 1970 Consent Decree

also prohibited the District from segregating students in the area of transportation, requiring the

District to provide student transportation “based upon territorial zones or other natural grouping

of pupil residence, irrespective of race, and seeking to eliminate in so far as practicable overlapping

or duplicating routes.” 1970 Consent Decree ¶¶ 5–6.

       During the 2017-18 school year, the District maintained 15 bus routes for mainstream

students, and one bus for students with disabilities.5 See Table 10 at A-40, Transportation (SY


5
 The District’s bus number 31 was excluded from this analysis because it only serves students
with disabilities and is specifically equipped to provide such services. See Table 10 at A-40,
Transportation (SY 2017-18); Table 11 at A-41, Transportation (SY 2019-20).
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 25 of 76 PageID #: 613




                                          -21-
2017-18).   Nine of the 15 bus routes for mainstream students—i.e., more than half of the

mainstream bus routes—were either racially identifiably black or white in comparison to the

overall percentage of black and white students transported by the District.6 This included one bus

that was 100% black and transported 21 black students and one bus that was 95.8% white and

transported 69 white students. Id. By contrast, out of all students transported by the District

during that school year, 33.5% were black and 64.1% were white. Id.

       More recent transportation data from the 2019-20 school year shows no improvement.

Table 11 at A-41, Transportation (SY 2019-20). Out of the 15 mainstream bus routes during the

2019-20 school year, 11 are racially identifiably black or white. Id. Once again, this includes

one bus that is 100% black and transports 33 black students, and one bus that is 98% white and

transports 50 white students. Id. In comparison, out of all the students who are transported by

the District during the 2019-20 school year, 39.9% are black and 56.2% are white. Id.

       The District stated that it does not use software to assign students to buses. Instead, the

District’s Director of Transportation and Maintenance Supervisor manually generate the routes

and assign students to buses at the beginning of each school year. The United States’ review of

the District’s bus route maps indicated that some of the racially identifiable bus routes partially

overlapped and could be eliminated or at least mitigated with further care. Therefore, the United

States and the District agree that—with greater attention to this issue when creating bus routes and

assigning students to buses—the District can practicably reduce the number of or eliminate the

racially identifiable bus routes, or at least reduce the disparities between the percentage of black



6
  For the purposes of this analysis and Consent Order, racially identifiable means the percentage
of black or white students deviates by plus or minus 15 percentage points from the overall
percentage of black or white students transported by the District’s buses.
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 26 of 76 PageID #: 614




                                            -22-
and white students assigned to those routes. In pursuing this goal, the United States and the

District further agree that students’ transportation time to and from school must not be increased

significantly. Therefore, the District agrees to implement the remedial measures identified in

Section IV.B to address and resolve the vestiges of de jure segregation in the area of transportation.

IV.    STIPULATED REMEDIAL MEASURES

       The District agrees to execute the following remedial measures to address and resolve the

outstanding faculty and transportation issues, as described in Sections III.B and III.F above. The

District and the United States agree, and the Court finds, that such relief, as detailed below, if fully

implemented, reasonably promises to rectify the remaining faculty and transportation issues. To

the extent the District’s compliance with this Consent Order is insufficient to eliminate the vestiges

of de jure segregation, however, the United States may move this Court for further relief, as

appropriate.

       A.      Faculty

       The District shall conduct hiring for all faculty vacancies, including newly created teacher

positions, on a racially nondiscriminatory basis. The District shall take steps to (i) increase its

recruitment of black applicants for teacher vacancies, (ii) conduct its hiring with the goal of

eliminating any real or perceived racial barriers in hiring, and (iii) retain qualified, black faculty

members who are employed by the District.

       To facilitate this goal, within 30 days of the entry of this Consent Order the District will

retain a Third-Party Consultant, consisting of either the Equity Assistance Center7 serving the


7
  The Equity Assistance Center’s services will be provided at no cost to the District, except for
incidental travel-related expenses (e.g., lodging, airfare, meals) to the extent that the District and
the Equity Assistance Center agree that the Equity Assistance Center’s representatives need to
travel to the District.
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 27 of 76 PageID #: 615




                                                -23-
State of Mississippi (currently, the Intercultural Development Research Association) or another

consultant mutually agreed upon by the District and the United States. The District will retain the

Third-Party Consultant to: (i) review, advise, and provide recommendations to the District on its

policies, practices, and procedures for the preservation of hiring records and the recruitment,

hiring, and retention of black faculty as well as any necessary revisions thereto; and (ii) assist the

District in developing a plan to recruit qualified black faculty (“Faculty Recruitment Plan”),

including but not limited to the recruitment strategies outlined in this Consent Order. The District

shall provide drafts of the Faculty Recruitment Plan and revised hiring-related policies,

procedures, and practices to the United States for review and comment within 75 days of the entry

of this Consent Order. The District shall ensure that all District employees involved in the

recruitment, hiring, and retention of faculty are appropriately trained annually regarding the (i)

Faculty Recruitment Plan; (ii) hiring-related policies, procedures, and practices, including the

preservation of hiring records; and (iii) the requirements of this Consent Order.

       For faculty recruitment, the District will:

       1.      Implement recruitment efforts (e.g., participate in job fairs, conduct on-campus

interviews, communicate with teacher organizations, advertise with student career services) at

historically black colleges and universities (“HBCUs”) in Mississippi and neighboring states with
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 28 of 76 PageID #: 616




                                              -24-
schools of education and/or with teacher preparation programs that educate teachers and/or offer

job placement assistance for teachers;8

       2.      Post notices of employment vacancies at least fourteen (14) calendar days before

the application deadline on the District’s website, the Mississippi Department of Education’s

Vacancy List, at least one online job bank targeted to black educators seeking employment, as well

as one or more print advertisements in local, regional, or national publications, and maintain a

copy of all such postings and advertisements;

       3.      Send notices of all faculty vacancies to the education placement officials and career

services staff at every HBCU in Mississippi with a school of education or teacher preparation

program, as well as all HBCUs with a school of education or teacher education program within a

200-mile radius of the District (listed in footnote 8); and

       4.      Within 45 days of the entry of this Consent Order and with guidance from the Third-

Party Consultant, reconstitute a committee to serve the role mandated by Paragraph 4 of the 1970

Consent Decree and rename it the Community Advisory Committee. During the 45-day period,

the District will devise and propose a process for reconstituting the Community Advisory

Committee that will advance the District’s interest in complying in good faith with its

desegregation obligations. The United States will notify the District of any objections or concerns

regarding the District’s proposal, which the parties will address in good faith. The Community



8
  In Mississippi, HBCUs with schools of education and/or teacher education programs include:
Alcorn State University (MS), Jackson State University (MS), Mississippi Valley State
University (MS), Tougaloo College (MS), and Rust College (MS). Other HBCUs with teacher
education programs within a 200-mile radius of Nettleton, Mississippi include Oakwood
University (AL), Stillman College (AL), Concordia College (AL), Selma University (AL), Miles
College (AL), Alabama A&M University (AL), Talladega College (AL), LeMoyne-Owen
College (TN), and Lane College (TN).
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 29 of 76 PageID #: 617




                                             -25-
Advisory Committee will advise, strategize, and assist the District with the goal of (i) increasing

the number of qualified black applicants for teacher vacancies, including leveraging available

resources for recruiting black teacher applicants from within the local community; (ii) retaining

the qualified, black teachers employed by the District; and (iii) collaborating regarding the

development and execution of the Faculty Recruitment Plan. The District shall seek feedback and

advice from the Community Advisory Committee regarding the development and execution of the

Faculty Recruitment Plan.

       5.      The District shall assign a responsible employee who will oversee the

implementation of the remedial measures outlined in this Consent Order on behalf of the District

(“District Representative”), coordinate with the Third-Party Consultant and the Community

Advisory Committee, and report directly to the Superintendent. The District shall notify the

United States of the name of the District Representative with 14 days of the entry of this Consent

Order and shall provide the District Representative training and resources necessary to meet the

unique responsibilities of their position.

       For faculty hiring, the District will:

       1.      Include a field on the school’s application for faculty employment requesting that

each applicant voluntarily self-identify the applicant’s race;

       2.      For each faculty vacancy, track the race of all applicants for that vacancy;

       3.      Track the race of applicants who are interviewed and all newly hired faculty

members;

       4.      Retain applications for faculty employment, including application forms, resumes,

and all supporting documents, for a period not less than three years; and
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 30 of 76 PageID #: 618




                                                -26-
         5.     Maintain all other records, with each such record to be maintained for a period of

not less than three years, relating to the recruitment, hiring, promotion, demotion, or separation

from employment of persons for all faculty positions, including, but not limited to interview

protocols, interview notes (including any scoring rubrics), and recommendations. For all faculty

who separate from employment, the District will maintain a record of the faculty member’s race

and whether the individual resigned, retired, or was terminated and the reasons for such

termination.

         B.     Transportation

         Before the beginning of each school year, the District shall review and adjust its bus routes

and assign students to bus routes with the goal of (i) eliminating overlapping or duplicative bus

routes to the extent practicable, and (ii) eliminating or reducing the number of racially identifiable

bus routes—or at least mitigating the disparities between the percentages of black and white

students assigned to each racially identifiable bus route—to the extent practicable. In doing so,

the District shall take care not to substantially increase the amount of time that students spend

being transported to and from school on the District’s buses. Furthermore, the District shall

ensure that all District employees involved in generating bus routes and assigning students to bus

routes are appropriately trained annually regarding the goals and requirements of this Consent

Order.
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 31 of 76 PageID #: 619




                                                 -27-
V.     MONITORING AND REPORTING

       A.      October 1 Report

       On or before October 1 of each year during the term of this Consent Order (the “October 1

Report”),9 the District shall file with the Court10 a report containing the following information:

               a.      A list of all faculty, indicating each employee’s name, subject matter and/or

grade levels taught, race, assigned school, full-time or part-time status, and whether the employee

was newly hired for the current school year. The report shall also state the percentage of faculty

district-wide by race (i.e., black, white, or other-race) and, separately, for each school by race.

               b.      A list identifying the number of faculty vacancies by school/grade level(s),

full-time or part-time status, and subject matter specialization, where applicable, and indicating

for each faculty vacancy: (i) the name and race of the teacher that vacated each position; (ii) the

reason(s), if any, the teacher vacated the position; (iii) the number of applicants who applied for

each teacher vacancy, and their names and race; (iv) the number, names, and race of the black

applicants who were eliminated in any initial application review process and the basis (or bases)

for their elimination; (v) the number, names, and race of the applicants who were invited to

participate in interviews, if any; (vi) the District employees, by name, title, and race, involved in

any interviews, and indicate which District employee(s) conducted interview(s) for each applicant;

(vii) the name and race of the applicants who were hired for each vacancy; and (viii) for each




9
  If October 1 occurs on a weekend in a given calendar year, the District shall file the report not
later than the next business day immediately after October 1.
10
  If the District’s annual report contains personally identifiable information or other sensitive
data, it may file the section(s) of its report containing such information with redactions publicly
and/or without redactions under seal, consistent with Local Rule 5.2.
         Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 32 of 76 PageID #: 620




                                            -28-
faculty applicant who was interviewed but not hired, the reason(s) that each applicant was not

hired.

                  c.    A list of the District’s bus routes, including the names and race (i.e., black,

white, or other-race) of all students assigned to each route. The report shall also indicate (i) the

number and percentages of black, white, and other-race students overall who are transported to

and from school on the District’s buses, and (ii) the number and percentages of black, white, and

other-race students assigned to each bus route.

                  d.    A map separately showing each of the District’s bus routes for the current

school year; and

                  e.    A sworn affidavit by the Superintendent (i) indicating that the District has

carefully reviewed—and the Superintendent has approved—the bus routes and racial

demographics of the students assigned thereto for the current school year; (ii) for each bus route

that remains racially identifiable, indicating that the District has mitigated the disparities between

the percentages of black and white students assigned to each racially identifiable bus route to the

extent practicable; and (iii) providing a narrative summary of the District’s efforts to comply with

the goals and requirements of this Consent Order with respect to faculty hiring and student

transportation.

         B.    Supplemental Reporting

         To supplement its formal reports, District shall periodically provide informal updates to

the United States as appropriate (either by request of the United States and/or upon the initiative

of the District) regarding its efforts to implement this Consent Order, including its efforts to recruit,

hire, and retain black faculty and to address racial disparities in student transportation routes.
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 33 of 76 PageID #: 621




                                                 -29-
       C.      Preservation of Records

       The District shall preserve all records concerning the implementation of this Consent Order

for the duration of the Order, unless a different time period is specified. Upon request by the

United States, the District shall produce or make available to the United States for inspection and

copying records maintained in connection with its compliance with this Consent Order, including

the hiring and recruitment of faculty and transportation of students.

       D.      Site Visits

        The District agrees that the United States may conduct on-site reviews of the District to

evaluate compliance with this Consent Order upon reasonable notice to and in consultation with

the District, and may conduct interviews with District employees during those reviews. Any

consultants or experts retained by the United States for purposes of this litigation may join the

United States during on-site reviews and participate in interviews with District employees.

       E.      Prior Orders

       All other orders of this Court not inconsistent herewith shall remain in full force and effect.

VI.    FINAL TERMINATION

       Having found that the District has satisfied its desegregation obligations in the areas of

student assignment, staff, facilities, and extracurricular activities, the Court hereby withdraws its

supervision over those areas of the District’s operations. Continued judicial supervision of the

District will be limited to faculty and transportation, and the implementation of the orders of this

Court. The United States and the District agree to negotiate in good faith all disputes that may

arise, and any party will have the right to seek judicial resolution of all issues related to compliance

with this Consent Order. The United States or the District may request status conferences with
      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 34 of 76 PageID #: 622




                                               -30-
the Court to further report on the District’s implementation of this Consent Order and progress

toward achieving full unitary status, if needed.

       The District may move for the Court’s dismissal of this case in its entirety upon full

compliance with the terms of this Consent Order, a showing that the District has taken all

practicable measures to desegregate its school system, and a showing that the District has not taken

any action that impedes the orderly desegregation of or violates the Fourteenth Amendment to the

U.S. Constitution with respect to the operation of its school system. The District may move for

partial unitary status and dismissal of the Court’s supervision of transportation or faculty upon

meeting the above requirements with respect to either area of operations. Such motion for full or

partial dismissal may be filed with this Court after three full school years of compliance with the

relevant provisions of this Consent Order and no sooner than ninety (90) days after the submission

of the District’s October 1, 2023 report.



       SO ORDERED, ADJUDGED, AND DECREED,

       this 1st day of September 2020.

                                      /s/ MICHAEL P. MILLS
                                      UNITED STATES DISTRICT JUDGE
                                      NORTHERN DISTRICT OF MISSISSIPPI
    Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 35 of 76 PageID #: 623




                                         -31-


Agreed as to Form and Content: August 31, 2020



FOR PLAINTIFF UNITED STATES OF                   FOR DEFENDANTS NETTLETON LINE
AMERICA:                                         CONSOLIDATED SCHOOL DISTRICT,
                                                 NETTLETON SUPERINTENDENT, and
                                                 NETTLETON SCHOOL BOARD:
ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division

GREGORY B. FRIEL
Deputy Assistant Attorney General


/s/ Jonathan D. Newton                           /s/ Gary Carnathan
SHAHEENA A. SIMONS                               GARY CARNATHAN
WHITNEY M. PELLEGRINO                            Carnathan Law Office
JONATHAN D. NEWTON (NY #4622452)                 P.O. Box 70
Educational Opportunities Section                Tupelo, MS 38802
Civil Rights Division                            Telephone: (662) 842-3321
U.S. Department of Justice                       carnathanlaw@redmagnet.com
4 Constitution Square
150 M Street NE, Room 10.216
Washington, DC 20530
Telephone: (202) 514-4092
Fax: (202) 514-8337
jonathan.newton@usdoj.gov
                                             Percentage of Enrollment by Race




                                              0.0%
                                              5.0%
                                             10.0%
                                             15.0%
                                             20.0%
                                             25.0%
                                             30.0%
                                             35.0%
                                             40.0%
                                             45.0%
                                             50.0%
                                             55.0%
                                             60.0%
                                             65.0%
                                             70.0%
                                             75.0%
                                             80.0%
                                             85.0%
                                             90.0%
                                             95.0%
                                            100.0%
                                12/1/1970
                                 3/1/1972
                                 6/1/1973
                                 9/1/1974
                                12/1/1975
                                 3/1/1977
                                 6/1/1978
                                 9/1/1979
                                12/1/1980
                                 3/1/1982
                                 6/1/1983
                                 9/1/1984
                                12/1/1985




      % White Students
                                 3/1/1987
                                 6/1/1988
                                 9/1/1989
                                12/1/1990
                                 3/1/1992




A-1
                                 6/1/1993
                                 9/1/1994
                                                                                                                              Appendix



                                                                                                 Figure 1




                                12/1/1995




                         Year

      % Black Students
                                 3/1/1997
                                 6/1/1998
                                 9/1/1999
                                12/1/2000
                                                                                      Student Assignment (1970-2020)




                                 3/1/2002
                                 6/1/2003
                                 9/1/2004
                                                                                Nettleton Line Consolidated School District




                                12/1/2005




      % Other Students
                                 3/1/2007
                                 6/1/2008
                                 9/1/2009
                                12/1/2010
                                 3/1/2012
                                                                                                                                         Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 36 of 76 PageID #: 624




                                 6/1/2013
                                 9/1/2014
                                12/1/2015
                                 3/1/2017
                                 6/1/2018
                                 9/1/2019
                                                                                     Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 37 of 76 PageID #: 625

                                                                                                                                Appendix




                                                                                                                             Figure 2
                                                                                                            Nettleton Line Consolidated School District
                                                                                                           White Students & White Full-Time Teachers vs.
                                                                                                       Black Students & Black Full-Time Teachers (1970-2020)
                                                                           100.0%
Percentage of White/Black Teachers vs.Percentage of White/Black Students




                                                                            95.0%
                                                                            90.0%
                                                                            85.0%
                                                                            80.0%
                                                                            75.0%
                                                                            70.0%
                                                                            65.0%
                                                                            60.0%
                                                                            55.0%
                                                                            50.0%
                                                                            45.0%
                                                                            40.0%
                                                                            35.0%
                                                                            30.0%
                                                                            25.0%
                                                                            20.0%
                                                                            15.0%
                                                                            10.0%
                                                                             5.0%
                                                                             0.0%
                                                                                    12/1/1970
                                                                                     3/1/1972
                                                                                     6/1/1973
                                                                                     9/1/1974
                                                                                    12/1/1975
                                                                                     3/1/1977
                                                                                     6/1/1978
                                                                                     9/1/1979
                                                                                    12/1/1980
                                                                                     3/1/1982
                                                                                     6/1/1983
                                                                                     9/1/1984
                                                                                    12/1/1985
                                                                                     3/1/1987
                                                                                     6/1/1988
                                                                                     9/1/1989
                                                                                    12/1/1990
                                                                                     3/1/1992
                                                                                     6/1/1993
                                                                                     9/1/1994
                                                                                    12/1/1995
                                                                                     3/1/1997
                                                                                     6/1/1998
                                                                                     9/1/1999
                                                                                    12/1/2000
                                                                                     3/1/2002
                                                                                     6/1/2003
                                                                                     9/1/2004
                                                                                    12/1/2005
                                                                                     3/1/2007
                                                                                     6/1/2008
                                                                                     9/1/2009
                                                                                    12/1/2010
                                                                                     3/1/2012
                                                                                     6/1/2013
                                                                                     9/1/2014
                                                                                    12/1/2015
                                                                                     3/1/2017
                                                                                     6/1/2018
                                                                                     9/1/2019
                                                                                                                                         Date

                                                                                    % White Students        % White Full-Time Teachers          % Black Students   % Black Full-Time Teachers




                                                                                                                                   A-2
            Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 38 of 76 PageID #: 626

                                               Appendix


                                           Table 1
                         Nettleton Line Consolidated School District –
                         Student Assignment District-wide (1970-2020)
                                    % White               % Black               % Other
Year             Grade    White     Students      Black   Students    Other     Students    Total
12/1/1970       1-12     834      64.0%          469      36.0%      0        0.0%         1303
12/1/1971       1-12     878      68.2%          410      31.8%      0        0.0%         1288
4/1/1972        1-12     861      67.7%          410      32.3%      0        0.0%         1271
12/1/1974       1-12     904      67.9%          427      32.1%      0        0.0%         1331
4/1/1975        1-12     870      66.3%          442      33.7%      0        0.0%         1312
12/1/1975       1-12     883      67.6%          424      32.4%      0        0.0%         1307
4/1/1976        1-12     988      70.5%          414      29.5%      0        0.0%         1402
12/1/1976       1-12     880      67.1%          432      32.9%      0        0.0%         1312
4/1/1977        1-12     898      67.6%          431      32.4%      0        0.0%         1329
12/1/1977       1-12     910      68.5%          418      31.5%      0        0.0%         1328
4/1/1978        1-12     854      64.2%          476      35.8%      0        0.0%         1330
12/1/1978       1-12     886      66.9%          439      33.1%      0        0.0%         1325
4/1/1979        1-12     877      66.1%          449      33.9%      0        0.0%         1326
12/1/1979       1-12     867      66.6%          434      33.4%      0        0.0%         1301
4/1/1980        1-12     858      67.0%          422      33.0%      0        0.0%         1280
12/1/1980       1-12     886      68.6%          406      31.4%      0        0.0%         1292
4/1/1981        1-12     838      66.7%          418      33.3%      0        0.0%         1256
12/1/1981       1-12     824      65.3%          437      34.7%      0        0.0%         1261
4/1/1982        1-12     846      66.5%          427      33.5%      0        0.0%         1273
12/1/1982       1-12     842      66.9%          416      33.1%      0        0.0%         1258
4/1/1983        1-12     820      66.2%          418      33.8%      0        0.0%         1238
12/1/1983       1-12     817      65.4%          433      34.6%      0        0.0%         1250
4/1/1984        1-12     805      65.7%          420      34.3%      0        0.0%         1225
12/1/1984       1-12     819      66.0%          421      34.0%      0        0.0%         1240
4/1/1985        1-12     799      65.8%          416      34.2%      0        0.0%         1215
12/1/1985       1-12     820      66.3%          417      33.7%      0        0.0%         1237
4/1/1986        1-12     801      66.1%          411      33.9%      0        0.0%         1212
12/1/1986       K-12     910      66.4%          461      33.6%      0        0.0%         1371
4/1/1987        K-12     922      67.5%          443      32.5%      0        0.0%         1365
12/1/1987       K-12     919      68.2%          428      31.8%      0        0.0%         1347
4/1/1988        K-12     905      68.1%          423      31.9%      0        0.0%         1328
12/1/1988       K-12     946      67.9%          448      32.1%      0        0.0%         1394
4/1/1989        K-12     928      67.1%          455      32.9%      0        0.0%         1383
12/1/1989       K-12     917      67.0%          452      33.0%      0        0.0%         1369
4/1/1990        K-12     891      66.0%          458      34.0%      0        0.0%         1349
12/1/1990       K-12     895      65.5%          471      34.5%      0        0.0%         1366

                                                 A-3
           Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 39 of 76 PageID #: 627

                                                   Appendix


12/1/1993         K-12     861        64.1%            482        35.9%       0        0.0%             1343
12/1/1994         K-12     831        63.2%            483        36.8%       0        0.0%             1314
4/1/1995          K-12     852        64.2%            475        35.8%       0        0.0%             1327
4/1/1996          K-12     889        65.3%            472        34.7%       0        0.0%             1361
12/1/1997         K-12     954        67.1%            467        32.9%       0        0.0%             1421
4/1/1998          K-12     939        67.4%            454        32.6%       0        0.0%             1393
12/1/1998         K-12     964        67.6%            462        32.4%       0        0.0%             1426
4/1/1999          K-12     951        67.5%            457        32.5%       0        0.0%             1408
12/1/1999         K-12     947        68.9%            424        30.9%       3        0.2%             1374
4/1/2000          K-12     911        67.9%            428        31.9%       3        0.2%             1342
12/1/2001         K-12     921        67.4%            437        32.0%       8        0.6%             1366
4/1/2002          K-12     920        66.5%            455        32.9%       8        0.6%             1383
12/1/2002         K-12     953        69.7%            412        30.1%       3        0.2%             1368
4/1/2003          K-12     978        69.6%            424        30.2%       4        0.3%             1406
12/1/2003         K-12     942        69.6%            405        29.9%       6        0.4%             1353
4/1/2004          K-12     930        69.0%            412        30.6%       6        0.4%             1348
12/1/2004         K-12     967        70.6%            399        29.1%       4        0.3%             1370
4/1/2005          K-12     948        70.0%            402        29.7%       4        0.3%             1354
10/1/2017         K-12     936        70.1%            376        28.1%       24       1.8%             1336
5/1/2019          K-12     861        67.9%            384        30.3%       22       1.7%             1267
3/17/2020         K-12     842        67.8%            376        30.3%       24       1.9%             1242
Sources: District Court Reports, 1970-2005 passim (Ex. 11); Excerpted Responses to U.S. Info. Req. at 1, Dec. 4,
2017 (Ex. 14); Excerpted Responses to U.S. Info. Req. at 1, 5, Mar. 19, 2020 (Ex. 15).




                                                       A-4
                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 40 of 76 PageID #: 628

                                               Appendix




                                             Table 2
            Nettleton Line Consolidated School District -- Student Assignment by School
                                           (1970-2020)
    Year                    School         Grade   White      %     Black     %     Other     %    Total
12/1/1970       Nettleton High             9-12    202      62.3%   122     37.7%   0       0.0%   324
                Nettleton Junior High      7-8     161      63.4%   93      36.6%   0       0.0%   254
                Nettleton Elementary       4-6     235      68.7%   107     31.3%   0       0.0%   342
                Nettleton Primary          1-3     236      61.6%   147     38.4%   0       0.0%   383
        Total                                      834      64.0%   469     36.0%   0       0.0%   1303

    Year                    School         Grade   White      %     Black     %     Other     %    Total
12/1/1971       Nettleton High             9-12    238      71.5%   95      28.5%   0       0.0%   333
                Nettleton Junior High      7-8     161      68.2%   75      31.8%   0       0.0%   236
                Nettleton Elementary       4-6     231      70.2%   98      29.8%   0       0.0%   329
                Nettleton Primary          1-3     248      63.6%   142     36.4%   0       0.0%   390
        Total                                      878      68.2%   410     31.8%   0       0.0%   1288

     Year                   School         Grade   White      %     Black     %     Other     %    Total
4/1/1972        Nettleton High             9-12    220      69.0%   99      31.0%   0       0.0%   319
                Nettleton Junior High      7-8     157      67.4%   76      32.6%   0       0.0%   233
                Nettleton Elementary       4-6     234      69.6%   102     30.4%   0       0.0%   336
                Nettleton Primary          1-3     250      65.3%   133     34.7%   0       0.0%   383
        Total                                      861      67.7%   410     32.3%   0       0.0%   1271

    Year                    School         Grade   White      %     Black     %     Other     %    Total
12/1/1974       Nettleton High             9-12    256      70.5%   107     29.5%   0       0.0%   363
                Nettleton Junior High      7-8     162      66.4%   82      33.6%   0       0.0%   244
                Nettleton Elementary       4-6     256      69.8%   111     30.2%   0       0.0%   367
                Nettleton Primary          1-3     230      64.4%   127     35.6%   0       0.0%   357
        Total                                      904      67.9%   427     32.1%   0       0.0%   1331

     Year                   School         Grade   White      %     Black     %     Other     %    Total
4/1/1975        Nettleton High             9-12    234      70.9%   96      29.1%   0       0.0%   330
                Nettleton Junior High      7-8     157      67.1%   77      32.9%   0       0.0%   234
                Nettleton Elementary       4-6     246      67.4%   119     32.6%   0       0.0%   365
                Nettleton Primary          1-3     233      60.8%   150     39.2%   0       0.0%   383
        Total                                      870      66.3%   442     33.7%   0       0.0%   1312

    Year                    School         Grade    White    %      Black    %      Other    %     Total


                                                   A-5
                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 41 of 76 PageID #: 629

                                                  Appendix


12/1/1975       Nettleton High             9-12      286     72.4%   109     27.6%   0       0.0%   395
                Nettleton Junior High      7-8       116     61.4%   73      38.6%   0       0.0%   189
                Nettleton Elementary       4-6       243     67.3%   118     32.7%   0       0.0%   361
                Nettleton Primary          1-3       238     65.7%   124     34.3%   0       0.0%   362
        Total                                        883     67.6%   424     32.4%   0       0.0%   1307

     Year                   School         Grade     White     %     Black     %     Other     %    Total
4/1/1976        Nettleton High             9-12      348     76.8%   105     23.2%   0       0.0%   453
                Nettleton Junior High      7-8       147     67.4%   71      32.6%   0       0.0%   218
                Nettleton Elementary       4-6       252     69.8%   109     30.2%   0       0.0%   361
                Nettleton Primary          1-3       241     65.1%   129     34.9%   0       0.0%   370
        Total                                        988     70.5%   414     29.5%   0       0.0%   1402

    Year                    School         Grade     White     %     Black     %     Other     %    Total
12/1/1976       Nettleton High             9-12      258     71.7%   102     28.3%   0       0.0%   360
                Nettleton Junior High      7-8       174     69.6%   76      30.4%   0       0.0%   250
                Nettleton Elementary       4-6       226     64.9%   122     35.1%   0       0.0%   348
                Nettleton Primary          1-3       222     62.7%   132     37.3%   0       0.0%   354
        Total                                        880     67.1%   432     32.9%   0       0.0%   1312

     Year                   School         Grade     White     %     Black     %     Other     %    Total
4/1/1977        Nettleton High             9-12      258     71.7%   102     28.3%   0       0.0%   360
                Nettleton Junior High      7-8       174     69.6%   76      30.4%   0       0.0%   250
                Nettleton Elementary       4-6       239     66.2%   122     33.8%   0       0.0%   361
                Nettleton Primary          1-3       227     63.4%   131     36.6%   0       0.0%   358
        Total                                        898     67.6%   431     32.4%   0       0.0%   1329

    Year                    School         Grade     White     %     Black     %     Other     %    Total
12/1/1977       Nettleton High             9-12      258     70.3%   109     29.7%   0       0.0%   367
                Nettleton Junior High      7-8       175     67.8%   83      32.2%   0       0.0%   258
                Nettleton Elementary       4-6       229     67.4%   111     32.6%   0       0.0%   340
                Nettleton Primary          1-3       248     68.3%   115     31.7%   0       0.0%   363
        Total                                        910     68.5%   418     31.5%   0       0.0%   1328

     Year                   School         Grade     White     %     Black     %     Other     %    Total
4/1/1978        Nettleton High             9-12      255     71.3%   107     29.6%   0       0.0%   362
                Nettleton Junior High      7-8       176     67.2%   86      32.8%   0       0.0%   262
                Nettleton Elementary       4-6       220     64.9%   119     35.1%   0       0.0%   339
                Nettleton Primary          1-3       203     55.3%   164     44.7%   0       0.0%   367
        Total                                        854     64.2%   476     35.8%   0       0.0%   1330



                                                    A-6
                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 42 of 76 PageID #: 630

                                               Appendix


    Year                    School         Grade   White     %     Black     %     Other     %    Total
12/1/1978       Nettleton High             9-12    264     67.5%   127     32.5%   0       0.0%   391
                Nettleton Junior High      7-8     153     65.4%   81      34.6%   0       0.0%   234
                Nettleton Elementary       4-6     241     67.5%   116     32.5%   0       0.0%   357
                Nettleton Primary          1-3     228     66.5%   115     33.5%   0       0.0%   343
        Total                                      886     66.9%   439     33.1%   0       0.0%   1325

     Year                   School         Grade   White     %     Black     %     Other     %    Total
4/1/1979        Nettleton High             9-12    257     67.8%   122     32.2%   0       0.0%   379
                Nettleton Junior High      7-8     153     65.7%   80      34.3%   0       0.0%   233
                Nettleton Elementary       4-6     231     63.6%   132     36.4%   0       0.0%   363
                Nettleton Primary          1-3     236     67.2%   115     32.8%   0       0.0%   351
        Total                                      877     66.1%   449     33.9%   0       0.0%   1326

    Year                    School         Grade   White     %     Black     %     Other     %    Total
12/1/1979       Nettleton High             9-12    256     66.8%   127     33.2%   0       0.0%   383
                Nettleton Junior High      7-8     153     67.1%   75      32.9%   0       0.0%   228
                Nettleton Elementary       4-6     230     65.5%   121     34.5%   0       0.0%   351
                Nettleton Primary          1-3     228     67.3%   111     32.7%   0       0.0%   339
        Total                                      867     66.6%   434     33.4%   0       0.0%   1301

     Year                   School         Grade   White     %     Black     %     Other     %    Total
4/1/1980        Nettleton High             9-12    243     66.8%   121     33.2%   0       0.0%   364
                Nettleton Junior High      7-8     156     66.4%   79      33.6%   0       0.0%   235
                Nettleton Elementary       4-6     233     67.9%   110     32.1%   0       0.0%   343
                Nettleton Primary          1-3     226     66.9%   112     33.1%   0       0.0%   338
        Total                                      858     67.0%   422     33.0%   0       0.0%   1280

    Year                    School         Grade   White     %     Black     %     Other     %    Total
12/1/1980       Nettleton High             9-12    260     68.1%   122     31.9%   0       0.0%   382
                Nettleton Junior High      7-8     169     73.2%   62      26.8%   0       0.0%   231
                Nettleton Elementary       4-6     235     67.1%   115     32.9%   0       0.0%   350
                Nettleton Primary          1-3     222     67.5%   107     32.5%   0       0.0%   329
        Total                                      886     68.6%   406     31.4%   0       0.0%   1292

     Year                   School         Grade   White     %     Black     %     Other     %    Total
4/1/1981        Nettleton High             9-12    232     64.3%   129     35.7%   0       0.0%   361
                Nettleton Junior High      7-8     158     71.2%   64      28.8%   0       0.0%   222
                Nettleton Elementary       4-6     232     66.5%   117     33.5%   0       0.0%   349
                Nettleton Primary          1-3     216     66.7%   108     33.3%   0       0.0%   324
        Total                                      838     66.7%   418     33.3%   0       0.0%   1256

                                                   A-7
                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 43 of 76 PageID #: 631

                                               Appendix



    Year                    School         Grade   White     %     Black     %     Other     %    Total
12/1/1981       Nettleton High             9-12    256     67.0%   126     33.0%   0       0.0%   382
                Nettleton Junior High      7-8     151     65.1%   81      34.9%   0       0.0%   232
                Nettleton Elementary       4-6     217     64.8%   118     35.2%   0       0.0%   335
                Nettleton Primary          1-3     200     64.1%   112     35.9%   0       0.0%   312
        Total                                      824     65.3%   437     34.7%   0       0.0%   1261

     Year                   School         Grade   White     %     Black     %     Other     %    Total
4/1/1982        Nettleton High             9-12    245     66.6%   123     33.4%   0       0.0%   368
                Nettleton Junior High      7-8     145     63.9%   82      36.1%   0       0.0%   227
                Nettleton Elementary       4-6     228     68.1%   107     31.9%   0       0.0%   335
                Nettleton Primary          1-3     228     66.5%   115     33.5%   0       0.0%   343
        Total                                      846     66.5%   427     33.5%   0       0.0%   1273

    Year                    School         Grade   White     %     Black     %     Other     %    Total
12/1/1982       Nettleton High             9-12    219     66.6%   110     33.4%   0       0.0%   329
                Nettleton Junior High      7-8     173     67.6%   83      32.4%   0       0.0%   256
                Nettleton Elementary       4-6     223     67.0%   110     33.0%   0       0.0%   333
                Nettleton Primary          1-3     227     66.8%   113     33.2%   0       0.0%   340
        Total                                      842     66.9%   416     33.1%   0       0.0%   1258

     Year                   School         Grade   White     %     Black     %     Other     %    Total
4/1/1983        Nettleton High             9-12    198     64.3%   110     35.7%   0       0.0%   308
                Nettleton Junior High      7-8     172     65.6%   90      34.4%   0       0.0%   262
                Nettleton Elementary       4-6     229     68.6%   105     31.4%   0       0.0%   334
                Nettleton Primary          1-3     221     66.2%   113     33.8%   0       0.0%   334
        Total                                      820     66.2%   418     33.8%   0       0.0%   1238

    Year                    School         Grade   White     %     Black     %     Other     %    Total
12/1/1983       Nettleton High             9-12    224     65.7%   117     34.3%   0       0.0%   341
                Nettleton Junior High      7-8     167     68.2%   78      31.8%   0       0.0%   245
                Nettleton Elementary       4-6     216     67.5%   104     32.5%   0       0.0%   320
                Nettleton Primary          1-3     210     61.0%   134     39.0%   0       0.0%   344
        Total                                      817     65.4%   433     34.6%   0       0.0%   1250

     Year                   School         Grade   White     %     Black     %     Other     %    Total
4/1/1984        Nettleton High             9-12    211     65.3%   112     34.7%   0       0.0%   323
                Nettleton Junior High      7-8     163     67.6%   78      32.4%   0       0.0%   241
                Nettleton Elementary       4-6     219     68.4%   101     31.6%   0       0.0%   320
                Nettleton Primary          1-3     212     62.2%   129     37.8%   0       0.0%   341

                                                   A-8
                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 44 of 76 PageID #: 632

                                               Appendix


        Total                                      805     65.7%   420     34.3%   0       0.0%   1225

    Year                    School         Grade   White     %     Black     %     Other     %    Total
12/1/1984       Nettleton High             9-12    218     66.7%   109     33.3%   0       0.0%   327
                Nettleton Junior High      7-8     152     65.8%   79      34.2%   0       0.0%   231
                Nettleton Elementary       4-6     233     70.0%   100     30.0%   0       0.0%   333
                Nettleton Primary          1-3     216     61.9%   133     38.1%   0       0.0%   349
        Total                                      819     66.0%   421     34.0%   0       0.0%   1240

     Year                   School         Grade   White     %     Black     %     Other     %    Total
4/1/1985        Nettleton High             9-12    207     65.1%   111     34.9%   0       0.0%   318
                Nettleton Junior High      7-8     154     66.4%   78      33.6%   0       0.0%   232
                Nettleton Elementary       4-6     224     69.3%   99      30.7%   0       0.0%   323
                Nettleton Primary          1-3     214     62.6%   128     37.4%   0       0.0%   342
        Total                                      799     65.8%   416     34.2%   0       0.0%   1215

    Year                    School         Grade   White     %     Black     %     Other     %    Total
12/1/1985       Nettleton High             9-12    229     65.4%   121     34.6%   0       0.0%   350
                Nettleton Junior High      7-8     160     72.7%   60      27.3%   0       0.0%   220
                Nettleton Elementary       4-6     215     68.7%   98      31.3%   0       0.0%   313
                Nettleton Primary          1-3     216     61.0%   138     39.0%   0       0.0%   354
        Total                                      820     66.3%   417     33.7%   0       0.0%   1237

     Year                   School         Grade   White     %     Black     %     Other     %    Total
4/1/1986        Nettleton High             9-12    211     64.9%   114     35.1%   0       0.0%   325
                Nettleton Junior High      7-8     144     70.6%   60      29.4%   0       0.0%   204
                Nettleton Elementary       4-6     221     69.1%   99      30.9%   0       0.0%   320
                Nettleton Primary          1-3     225     62.0%   138     38.0%   0       0.0%   363
        Total                                      801     66.1%   411     33.9%   0       0.0%   1212

    Year                    School         Grade   White     %     Black     %     Other     %    Total
12/1/1986       Nettleton High             9-12    236     66.3%   120     33.7%   0       0.0%   356
                Nettleton Junior High      7-8     153     71.2%   62      28.8%   0       0.0%   215
                Nettleton Elementary       4-6     213     66.6%   107     33.4%   0       0.0%   320
                Nettleton Primary          K-3     308     64.2%   172     35.8%   0       0.0%   480
        Total                                      910     66.4%   461     33.6%   0       0.0%   1371

     Year                   School         Grade   White     %     Black     %     Other     %    Total
4/1/1987        Nettleton High             9-12    223     67.0%   110     33.0%   0       0.0%   333
                Nettleton Junior High      7-8     169     73.2%   62      26.8%   0       0.0%   231
                Nettleton Elementary       4-6     218     67.3%   106     32.7%   0       0.0%   324

                                                   A-9
                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 45 of 76 PageID #: 633

                                                 Appendix


                Nettleton Primary          K-3      312     65.4%   165     34.6%   0       0.0%   477
        Total                                       922     67.5%   443     32.5%   0       0.0%   1365

    Year                    School         Grade    White     %     Black     %     Other     %    Total
12/1/1987       Nettleton High             9-12     220     69.0%   99      31.0%   0       0.0%   319
                Nettleton Junior High      7-8      165     72.7%   62      27.3%   0       0.0%   227
                Nettleton Elementary       4-6      209     67.0%   103     33.0%   0       0.0%   312
                Nettleton Primary          K-3      325     66.5%   164     33.5%   0       0.0%   489
        Total                                       919     68.2%   428     31.8%   0       0.0%   1347

     Year                   School         Grade    White     %     Black     %     Other     %    Total
4/1/1988        Nettleton High             9-12     216     69.2%   96      30.8%   0       0.0%   312
                Nettleton Junior High      7-8      161     72.5%   61      27.5%   0       0.0%   222
                Nettleton Elementary       K-6      528     66.5%   266     33.5%   0       0.0%   794
        Total                                       905     68.1%   423     31.9%   0       0.0%   1328

    Year                    School         Grade    White     %     Black     %     Other     %    Total
12/1/1988       Nettleton High             9-12     227     67.6%   109     32.4%   0       0.0%   336
                Nettleton Junior High      7-8      155     73.1%   57      26.9%   0       0.0%   212
                Nettleton Elementary       K-6      564     66.7%   282     33.3%   0       0.0%   846
        Total                                       946     67.9%   448     32.1%   0       0.0%   1394

     Year                   School         Grade    White     %     Black     %     Other     %    Total
4/1/1989        Nettleton High             9-12     213     66.6%   107     33.4%   0       0.0%   320
                Nettleton Junior High      7-8      157     72.4%   60      27.6%   0       0.0%   217
                Nettleton Elementary       K-6      558     66.0%   288     34.0%   0       0.0%   846
        Total                                       928     67.1%   455     32.9%   0       0.0%   1383

    Year                    School         Grade    White     %     Black     %     Other     %    Total
12/1/1989       Nettleton High             9-12     247     71.0%   101     29.0%   0       0.0%   348
                Nettleton Junior High      7-8      146     69.2%   65      30.8%   0       0.0%   211
                Nettleton Elementary       K-6      524     64.7%   286     35.3%   0       0.0%   810
        Total                                       917     67.0%   452     33.0%   0       0.0%   1369

     Year                   School         Grade    White     %     Black     %     Other     %    Total
4/1/1990        Nettleton High             9-12     235     70.1%   100     29.9%   0       0.0%   335
                Nettleton Junior High      7-8      141     65.3%   75      34.7%   0       0.0%   216
                Nettleton Elementary       K-6      515     64.5%   283     35.5%   0       0.0%   798
        Total                                       891     66.0%   458     34.0%   0       0.0%   1349

    Year                    School         Grade    White    %      Black    %      Other    %     Total

                                                   A-10
                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 46 of 76 PageID #: 634

                                                  Appendix


12/1/1990       Nettleton High             9-12      248     69.5%   109     30.5%   0       0.0%   357
                Nettleton Junior High      7-8       137     63.7%   78      36.3%   0       0.0%   215
                Nettleton Elementary       K-6       510     64.2%   284     35.8%   0       0.0%   794
        Total                                        895     65.5%   471     34.5%   0       0.0%   1366

    Year                    School         Grade     White     %     Black     %     Other     %    Total
12/1/1993       Nettleton High             9-12      205     61.0%   131     39.0%   0       0.0%   336
                Nettleton Junior High      7-8       155     65.4%   82      34.6%   0       0.0%   237
                Nettleton Elementary       K-6       501     65.1%   269     34.9%   0       0.0%   770
        Total                                        861     64.1%   482     35.9%   0       0.0%   1343

    Year                    School         Grade     White     %     Black     %     Other     %    Total
12/1/1994       Nettleton High             9-12      210     61.0%   134     39.0%   0       0.0%   344
                Nettleton Junior High      7-8       156     67.0%   77      33.0%   0       0.0%   233
                Nettleton Elementary       K-6       465     63.1%   272     36.9%   0       0.0%   737
        Total                                        831     63.2%   483     36.8%   0       0.0%   1314

     Year                   School         Grade     White     %     Black     %     Other     %    Total
4/1/1995        Nettleton High             9-12      193     60.5%   126     39.5%   0       0.0%   319
                Nettleton Junior High      7-8       171     67.9%   81      32.1%   0       0.0%   252
                Nettleton Elementary       K-6       488     64.6%   268     35.4%   0       0.0%   756
        Total                                        852     64.2%   475     35.8%   0       0.0%   1327

     Year                   School         Grade     White     %     Black     %     Other     %    Total
4/1/1996        Nettleton High             9-12      205     62.1%   125     37.9%   0       0.0%   330
                Nettleton Junior High      7-8       168     65.9%   87      34.1%   0       0.0%   255
                Nettleton Elementary       K-6       516     66.5%   260     33.5%   0       0.0%   776
        Total                                        889     65.3%   472     34.7%   0       0.0%   1361

    Year                    School         Grade     White     %     Black     %     Other     %    Total
12/1/1997       Nettleton High             9-12      275     66.7%   137     33.3%   0       0.0%   412
                Nettleton Junior High      7-8       124     62.0%   76      38.0%   0       0.0%   200
                Nettleton Elementary       K-6       555     68.6%   254     31.4%   0       0.0%   809
        Total                                        954     67.1%   467     32.9%   0       0.0%   1421

     Year                   School         Grade     White     %     Black     %     Other     %    Total
4/1/1998        Nettleton High             9-12      262     66.0%   135     34.0%   0       0.0%   397
                Nettleton Junior High      7-8       117     61.9%   72      38.1%   0       0.0%   189
                Nettleton Elementary       K-6       560     69.4%   247     30.6%   0       0.0%   807
        Total                                        939     67.4%   454     32.6%   0       0.0%   1393



                                                    A-11
                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 47 of 76 PageID #: 635

                                               Appendix


    Year                    School         Grade    White     %     Black     %     Other     %    Total
12/1/1998       Nettleton High             9-12     264     66.5%   133     33.5%   0       0.0%   397
                Nettleton Junior High      7-8      147     65.3%   78      34.7%   0       0.0%   225
                Nettleton Elementary       K-6      553     68.8%   251     31.2%   0       0.0%   804
        Total                                       964     67.6%   462     32.4%   0       0.0%   1426

     Year                   School         Grade    White     %     Black     %     Other     %    Total
4/1/1999        Nettleton High             9-12     242     65.1%   130     34.9%   0       0.0%   372
                Nettleton Junior High      7-8      143     64.4%   79      35.6%   0       0.0%   222
                Nettleton Elementary       K-6      566     69.5%   248     30.5%   0       0.0%   814
        Total                                       951     67.5%   457     32.5%   0       0.0%   1408

    Year                    School         Grade    White     %     Black     %     Other     %    Total
12/1/1999       Nettleton High             9-12     229     65.1%   123     34.9%   0       0.0%   352
                Nettleton Junior High      7-8      170     67.5%   81      32.1%   1       0.4%   252
                Nettleton Elementary       4-6      221     71.8%   87      28.2%   0       0.0%   308
                Nettleton Primary          K-3      327     70.8%   133     28.8%   2       0.4%   462
        Total                                       947     68.9%   424     30.9%   3       0.2%   1374

     Year                   School         Grade    White     %     Black     %     Other     %    Total
4/1/2000        Nettleton High             9-12     219     65.2%   117     34.8%   0       0.0%   336
                Nettleton Junior High      7-8      167     66.8%   82      32.8%   1       0.4%   250
                Nettleton Elementary       4-6      210     68.0%   99      32.0%   0       0.0%   309
                Nettleton Primary          K-3      315     70.5%   130     29.1%   2       0.4%   447
        Total                                       911     67.9%   428     31.9%   3       0.2%   1342

    Year                    School         Grade    White     %     Black     %     Other     %    Total
12/1/2001       Nettleton High             9-12     220     63.0%   128     36.7%   1       0.3%   349
                Nettleton Junior High      7-8      142     66.0%   73      34.0%   0       0.0%   215
                Nettleton Elementary       4-6      251     70.9%   102     28.8%   1       0.3%   354
                Nettleton Primary          K-3      308     68.8%   134     29.9%   6       1.3%   448
        Total                                       921     67.4%   437     32.0%   8       0.6%   1366

     Year                   School         Grade    White     %     Black     %     Other     %    Total
4/1/2002        Nettleton High             9-12     220     60.3%   144     39.5%   1       0.3%   365
                Nettleton Junior High      7-8      140     66.0%   72      34.0%   0       0.0%   212
                Nettleton Elementary       4-6      250     69.4%   109     30.3%   1       0.3%   360
                Nettleton Primary          K-3      310     69.5%   130     29.1%   6       1.3%   446
        Total                                       920     66.5%   455     32.9%   8       0.6%   1383

    Year                    School         Grade    White    %      Black    %      Other    %     Total

                                                   A-12
                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 48 of 76 PageID #: 636

                                                  Appendix


12/1/2002       Nettleton High             9-12      239     64.1%   132     35.4%   2       0.5%   373
                Nettleton Junior High      7-8       161     72.9%   60      27.1%   0       0.0%   221
                Nettleton Elementary       4-6       240     69.6%   104     30.1%   1       0.3%   345
                Nettleton Primary          K-3       313     73.0%   116     27.0%   0       0.0%   429
        Total                                        953     69.7%   412     30.1%   3       0.2%   1368

     Year                   School         Grade     White     %     Black     %     Other     %    Total
4/1/2003        Nettleton High             9-12      228     63.3%   131     36.4%   1       0.3%   360
                Nettleton Junior High      7-8       171     74.3%   58      25.2%   1       0.4%   230
                Nettleton Elementary       4-6       262     70.2%   110     29.5%   1       0.3%   373
                Nettleton Primary          K-3       317     71.6%   125     28.2%   1       0.2%   443
        Total                                        978     69.6%   424     30.2%   4       0.3%   1406

    Year                    School         Grade     White     %     Black     %     Other     %    Total
12/1/2003       Nettleton High             9-12      209     63.5%   117     35.6%   3       0.9%   329
                Nettleton Junior High      7-8       171     68.1%   80      31.9%   0       0.0%   251
                Nettleton Elementary       4-6       241     70.1%   101     29.4%   2       0.6%   344
                Nettleton Primary          K-3       321     74.8%   107     24.9%   1       0.2%   429
        Total                                        942     69.6%   405     29.9%   6       0.4%   1353

     Year                   School         Grade     White     %     Black     %     Other     %    Total
4/1/2004        Nettleton High             9-12      213     64.7%   113     34.3%   3       0.9%   329
                Nettleton Junior High      7-8       154     63.1%   89      36.5%   1       0.4%   244
                Nettleton Elementary       4-6       243     71.3%   96      28.2%   2       0.6%   341
                Nettleton Primary          K-3       320     73.7%   114     26.3%   0       0.0%   434
        Total                                        930     69.0%   412     30.6%   6       0.4%   1348

    Year                    School         Grade     White     %     Black     %     Other     %    Total
12/1/2004       Nettleton High             9-12      242     68.4%   111     31.4%   1       0.3%   354
                Nettleton Junior High      7-8       177     70.2%   75      29.8%   0       0.0%   252
                Nettleton Elementary       4-6       222     68.3%   101     31.1%   2       0.6%   325
                Nettleton Primary          K-3       326     74.3%   112     25.5%   1       0.2%   439
        Total                                        967     70.6%   399     29.1%   4       0.3%   1370

     Year                   School         Grade     White     %     Black     %     Other     %    Total
4/1/2005        Nettleton High             9-12      240     68.4%   110     31.3%   1       0.3%   351
                Nettleton Junior High      7-8       172     67.7%   82      32.3%   0       0.0%   254
                Nettleton Elementary       4-6       217     67.6%   102     31.8%   2       0.6%   321
                Nettleton Primary          K-3       319     74.5%   108     25.2%   1       0.2%   428
        Total                                        948     70.0%   402     29.7%   4       0.3%   1354



                                                    A-13
                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 49 of 76 PageID #: 637

                                                       Appendix


    Year                    School                Grade     White       %       Black     %       Other       %     Total
10/1/2017       Nettleton High                    9-12      272       66.8%     127     31.2%     8         2.0%    407
                Nettleton Junior High             7-8       160       76.9%     45      21.6%     3         1.4%    208
                Nettleton Elementary              4-6       203       68.4%     92      31.0%     2         0.7%    297
                Nettleton Primary                 K-3       299       71.7%     107     25.7%     11        2.6%    417
                Alternative Classroom             N/A       2         28.6%     5       71.4%     0         0.0%    7
        Total                                               936       70.1%     376     28.1%     24        1.8%    1336

     Year                   School                Grade     White       %       Black     %       Other       %     Total
5/1/2019        Nettleton High                    9-12      260       67.7%     116     30.2%     8         2.1%    384
                Nettleton Junior High             7-8       127       66.8%     61      32.1%     2         1.1%    190
                Nettleton Elementary              4-6       204       66.4%     100     32.6%     3         1.0%    307
                Nettleton Primary                 K-3       270       69.9%     107     27.7%     9         2.3%    386
        Total                                               861       68.0%     384     30.3%     22        1.7%    1267

    Year                    School                Grade      White       %    Black       %       Other       %      Total
3/17/2020       Nettleton High                    9-12       264      68.8% 112         29.2% 8             2.1% 384
                Nettleton Junior High             7-8        108      61.0% 68          38.4% 1             0.6% 177
                Nettleton Elementary              4-6        213       68.3% 92         29.5% 7             2.2% 312
                Nettleton Primary                 K-3        257      69.6% 104         28.2% 8             2.2% 369
         Total                                               842      67.8% 376         30.3% 24            1.9% 1242
Sources: District Court Reports, 1970-2005 passim (Ex. 11); Excerpted Responses to U.S. Info. Req. at 1, Dec. 4, 2017 (Ex.
14); Excerpted Responses to U.S. Info. Req. at 1–9, Mar. 19, 2020 (Ex. 15).




                                                          A-14
Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 50 of 76 PageID #: 638

                                           Appendix




                                         Table 3
       Nettleton Line Consolidated School District -- Gifted Enrollment (SY 2016-17)

    Grade       White           %          Black         %         Other          %     Total
       2          14          70.0%          5         25.0%         1           5.0%    20
       3          12         100.0%          0         0.0%          0           0.0%    12
       4           9          69.2%          3         23.1%         1           7.7%    13
       5           5          55.6%          4         44.4%         0           0.0%     9
       6          10          90.9%          0         0.0%          1           9.1%    11
       7           5          55.6%          4         44.4%         0           0.0%     9
       8           8          80.0%          2         20.0%         0           0.0%    10
       Total      63          75.0%          18        21.4%         3           3.6%    84
  Sources: Excerpted Responses to U.S. Info. Req. at 2, Dec. 4, 2017 (Ex. 14).




                                         Table 4
       Nettleton Line Consolidated School District -- Gifted Enrollment (SY 2017-18)

    Grade        White          %          Black        %          Other          %     Total
       2           10         90.9%          1         9.1%          0        0.0%       11
       3           14         66.7%          5         23.8%         2        9.5%       21
       4           12         100.0%         0         0.0%          0           0.0%    12
       5           9          69.2%          3         23.1%         1           7.7%    13
       6           5          55.6%          4         44.4%         0           0.0%    9
       7           10         90.9%          0         0.0%          1        9.1%       11
       8           6          66.7%          3         33.3%         0           0.0%    9
       Total       66         76.7%          16        18.6%         4           4.7%    86
   Sources: Excerpted Responses to U.S. Info. Req. at 3, Dec. 4, 2017 (Ex. 14).




                                              A-15
 Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 51 of 76 PageID #: 639

                                              Appendix



                                             Table 5
         Nettleton Line Consolidated School District -- Gifted Referral Process (SY 2016-17)

 Grade         Process         White         %            Black     %          Other    %      Total
   1           Screener          15        83.3%           2      11.1%          1     5.6%     18
               Teacher           1         100.0%          0       0.0%          0     0.0%     1
                Parent           0          0.0%           0       0.0%          0     0.0%     0
              Evaluated          16        84.2%           2      10.5%          1     5.3%     19
               Eligible          9         90.0%           1      10.0%         0      0.0%     10
               Enrolled          9         90.0%           1      10.0%         0      0.0%     10

   2           Screener         N/A          N/A          N/A      N/A         N/A     N/A      0
               Teacher           9         56.3%           7      43.8%         0      0.0%     16
                Parent           12        100.0%          0       0.0%          0     0.0%     12
              Evaluated          21        75.0%           7      25.0%          0     0.0%     28
               Eligible          16        72.7%           6      27.3%          0     0.0%     22
               Enrolled          15        71.4%           6      28.6%          0     0.0%     21

   3           Screener         N/A          N/A          N/A      N/A         N/A     N/A      0
               Teacher           0          0.0%           0       0.0%          0     0.0%     0
                Parent           5         100.0%          0       0.0%          0     0.0%     5
              Evaluated          5         100.0%          0       0.0%          0     0.0%     5
               Eligible          4         100.0%          0       0.0%          0     0.0%     4
               Enrolled          4         100.0%          0       0.0%          0     0.0%     4


Sources: Excerpted Responses to U.S. Info. Req. at 2, Dec. 4, 2017 (Ex. 14).




                                                   A-16
         Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 52 of 76 PageID #: 640

                                                     Appendix


                                                    Table 6
                Nettleton Line Consolidated School District -- Gifted Referral Process (SY 2017-18)

        Grade         Process        White         %         Black         %          Other      %      Total
           3          Screener        N/A          N/A           N/A      N/A         N/A       N/A       0
                      Teacher           0         0.0%            0      0.0%           0       0.0%      0
                       Parent           1        100.0%           0      0.0%           0       0.0%      1
                     Evaluated          1        100.0%           0      0.0%           0       0.0%      1
                      Eligible          0         0.0%            0      0.0%          0       0.0%       0
                      Enrolled          0         0.0%            0      0.0%           0       0.0%      0

           5          Screener        N/A          N/A           N/A      N/A         N/A       N/A       0
                      Teacher           0         0.0%            0      0.0%           0       0.0%      0
                       Parent           0         0.0%            1     100.0%          0       0.0%      1
                     Evaluated          0         0.0%            1     100.0%          0       0.0%      1
                      Eligible          0         0.0%            0      0/0%           0      0/0%       0
                      Enrolled          0         0.0%            0      0/0%           0      0/0%       0

           7          Screener        N/A          N/A           N/A      N/A         N/A       N/A       0
                      Teacher           0         0.0%            0      0.0%           0       0.0%      0
                       Parent           1        100.0%           0      0.0%                   0.0%      1
                     Evaluated          1        100.0%           0      0.0%           0       0.0%      1
                      Eligible          1        100.0%           0      0.0%          0       0.0%       1
                      Enrolled          1        100.0%           0      0.0%           0       0.0%      1
       Sources: Excerpted Responses to U.S. Info. Req. at 3, Dec. 4, 2017 (Ex. 14).



                                                    Table 7
                      Nettleton High School -- AP/Honors/Dual Credit Classes (SY 2017-18)

              Class                   Grade(s)      White       %         Black      %        Other       %     Total
Accelerated Biology I                9             25        86.2%        4       13.8%       0        0.0%     29
Accelerated English I                9             24        80.0%        6       20.0%       0        0.0%     30
AP U.S. History                      11            12        75.0%        4       25.0%       0        0.0%     16
College Algebra (Dual Credit)        11, 12        4         100.0%       0       0.0%        0        0.0%     4
College Algebra (Dual Credit)        11, 12        9         56.3%        7       43.8%       0        0.0%     16
Composition I (Dual Credit)          11, 12        22        75.9%        6       20.7%       1        3.4%     29
Composition II (Dual Credit)         12            7         87.5%        0       0.0%        1        12.5%    8
General Psychology (Dual Credit)     11, 12        9         90.0%        1       10.0%       0        0.0%     10
General Psychology (Dual Credit)     11            7         70.0%        3       30.0%       0        0.0%     10
                             Total                 119       78.3%        31      20.4%       2        1.3%     152
Sources: Excerpted Responses to U.S. Info. Req. at 4–8, Dec. 4, 2017 (Ex. 14).


                                                          A-17
                               Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 53 of 76 PageID #: 641

                                                                    Appendix




                                                                   Table 8
                                   Nettleton Line Consolidated School District – Faculty & Staff (1970-2020)
   Year               School                 Grade                Position            White      %     Black      %    Other     %    Total
12/1/1970 District‐wide Totals               N/A   Superintendent                     1       100.0%   0       0.0%    0       0.0%   1
                                                   Full‐Time Teachers                 49      76.6%    15      23.4%   0       0.0%   64
                                                   Aides                              0       0.0%     0       0.0%    0       0.0%   0
                                                   Part‐Time Teachers                 0       0.0%     0       0.0%    0       0.0%   0

   Year               School                 Grade                Position            White      %     Black      %    Other     %    Total
12/1/1971 District‐wide Totals               N/A   Superintendent                     1       100.0%   0       0.0%    0       0.0%   1
                                                   Full‐Time Teachers                 45      72.6%    17      27.4%   0       0.0%   62
                                                   Aides                              0       0.0%     0       0.0%    0       0.0%   0
                                                   Part‐Time Teachers                 0       0.0%     0       0.0%    0       0.0%   0

   Year                 School               Grade                Position            White      %     Black      %    Other     %    Total
4/1/1972    District‐wide Totals             N/A   Superintendent                     1       100.0%   0       0.0%    0       0.0%   1
                                                   Principals                         1       50.0%    1       50.0%   0       0.0%   2
                                                   Full‐Time Teachers                 45      72.6%    17      27.4%   0       0.0%   62
                                                   Aides                              0       0.0%     0       0.0%    0       0.0%   0
                                                   Part‐Time Teachers                 0       0.0%     0       0.0%    0       0.0%   0

   Year               School                 Grade                Position            White      %     Black      %    Other     %    Total
12/1/1974 District‐wide Totals               N/A   Superintendent                     1       100.0%   0       0.0%    0       0.0%   1
                                                   Full‐Time Teachers                 44      68.8%    20      31.3%   0       0.0%   64
                                                   Aides                              4       0.0%     1       0.0%    0       0.0%   5
                                                   Part‐Time Teachers                 0       0.0%     0       0.0%    0       0.0%   0



                                                                      A-18
                               Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 54 of 76 PageID #: 642

                                                                 Appendix


   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1975    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                44      68.8%    20      31.3%   0       0.0%   64
                                                Aides                             4       80.0%    1       20.0%   0       0.0%   5
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1975 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                44      68.8%    20      31.3%   0       0.0%   64
                                                Aides                             6       66.7%    3       33.3%   0       0.0%   9
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1976    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                44      68.8%    20      31.3%   0       0.0%   64
                                                Aides                             6       66.7%    3       33.3%   0       0.0%   9
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1976 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                45      68.2%    21      31.8%   0       0.0%   66
                                                Aides                             6       66.7%    3       33.3%   0       0.0%   9
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1977    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                45      68.2%    21      31.8%   0       0.0%   66
                                                Aides                             6       66.7%    3       33.3%   0       0.0%   9
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0


                                                                   A-19
                               Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 55 of 76 PageID #: 643

                                                                 Appendix



   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1977 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                45      68.2%    21      31.8%   0       0.0%   66
                                                Aides                             5       62.5%    3       37.5%   0       0.0%   8
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1978    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                45      68.2%    21      31.8%   0       0.0%   66
                                                Aides                             5       62.5%    3       37.5%   0       0.0%   8
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1978 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                47      71.2%    19      28.8%   0       0.0%   66
                                                Aides                             7       58.3%    5       41.7%   0       0.0%   12
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1979    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                47      71.2%    19      28.8%   0       0.0%   66
                                                Aides                             7       58.3%    5       41.7%   0       0.0%   12
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White    %       Black    %      Other   %      Total
12/1/1979 District‐wide Totals            N/A   Superintendent                    1     100.0%     0     0.0%      0     0.0%     1
                                                Full‐Time Teachers                47    67.1%      23    32.9%     0     0.0%     70
                                                Aides                             9     69.2%      4     30.8%     0     0.0%     13


                                                                   A-20
                               Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 56 of 76 PageID #: 644

                                                                 Appendix


                                                 Part‐Time Teachers               0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1980    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                47      67.1%    23      32.9%   0       0.0%   70
                                                Aides                             9       69.2%    4       30.8%   0       0.0%   13
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1980 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                50      68.5%    23      31.5%   0       0.0%   73
                                                Aides                             12      70.6%    5       29.4%   0       0.0%   17
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1981    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                50      68.5%    23      31.5%   0       0.0%   73
                                                Aides                             12      70.6%    5       29.4%   0       0.0%   17
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1981 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                47      68.1%    22      31.9%   0       0.0%   69
                                                Aides                             9       69.2%    4       30.8%   0       0.0%   13
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White    %       Black    %      Other   %      Total
4/1/1982    District‐wide Totals          N/A   Superintendent                    1     100.0%     0     0.0%      0     0.0%     1
                                                Full‐Time Teachers                47    68.1%      22    31.9%     0     0.0%     69


                                                                      A-21
                               Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 57 of 76 PageID #: 645

                                                                 Appendix


                                                 Aides                            9       69.2%    4       30.8%   0       0.0%   13
                                                 Part‐Time Teachers               0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1982 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                49      70.0%    21      30.0%   0       0.0%   70
                                                Aides                             8       66.7%    4       33.3%   0       0.0%   12
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1983    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                49      70.0%    21      30.0%   0       0.0%   70
                                                Aides                             8       66.7%    4       33.3%   0       0.0%   12
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1983 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                49      69.0%    22      31.0%   0       0.0%   71
                                                Aides                             4       44.4%    5       55.6%   0       0.0%   9
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1984    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                49      69.0%    22      31.0%   0       0.0%   71
                                                Aides                             4       44.4%    5       55.6%   0       0.0%   9
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White   %        Black    %      Other   %      Total
12/1/1984 District‐wide Totals            N/A   Superintendent                    1     100.0%     0     0.0%      0     0.0%     1

                                                                      A-22
                                 Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 58 of 76 PageID #: 646

                                                                    Appendix


                                                    Full‐Time Teachers              52      70.3%    22      29.7%   0       0.0%   74
                                                    Aides                           15      68.2%    7       31.8%   0       0.0%   22
                                                    Part‐Time Teachers              0       0.0%     0       0.0%    0       0.0%   0

   Year                 School              Grade                Position           White      %     Black      %    Other     %    Total
4/1/1985    District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                  Full‐Time Teachers                52      70.3%    22      29.7%   0       0.0%   74
                                                  Aides                             15      68.2%    7       31.8%   0       0.0%   22
                                                  Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School                Grade                Position           White      %     Black      %    Other     %    Total
12/1/1985 District‐wide Totals              N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                  Full‐Time Teachers                51      70.8%    21      29.2%   0       0.0%   72
                                                  Aides                             19      73.1%    7       26.9%   0       0.0%   26
                                                  Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School              Grade                Position           White      %     Black      %    Other     %    Total
4/1/1986    District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                  Full‐Time Teachers                51      70.8%    21      29.2%   0       0.0%   72
                                                  Aides                             18      72.0%    7       28.0%   0       0.0%   25
                                                  Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School                Grade                Position           White      %     Black      %    Other     %    Total
12/1/1986 District‐wide Totals              N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                  Full‐Time Teachers                56      71.8%    22      28.2%   0       0.0%   78
                                                  Aides                             17      70.8%    7       29.2%   0       0.0%   24
                                                  Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

  Year                  School              Grade                 Position          White     %      Black     %     Other    %     Total


                                                                         A-23
                               Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 59 of 76 PageID #: 647

                                                                 Appendix


4/1/1987    District‐wide Totals          N/A    Superintendent                   1       100.0%   0       0.0%    0       0.0%   1
                                                 Full‐Time Teachers               56      71.8%    22      28.2%   0       0.0%   78
                                                 Aides                            17      70.8%    7       29.2%   0       0.0%   24
                                                 Part‐Time Teachers               0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1987 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                59      72.0%    23      28.0%   0       0.0%   82
                                                Aides                             14      63.6%    8       36.4%   0       0.0%   22
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1988    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                59      72.0%    23      28.0%   0       0.0%   82
                                                Aides                             14      63.6%    8       36.4%   0       0.0%   22
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1988 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                57      71.3%    23      28.8%   0       0.0%   80
                                                Aides                             13      59.1%    9       40.9%   0       0.0%   22
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1989    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                57      71.3%    23      28.8%   0       0.0%   80
                                                Aides                             13      59.1%    9       40.9%   0       0.0%   22
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0



                                                                      A-24
                               Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 60 of 76 PageID #: 648

                                                                 Appendix


   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1989 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                60      71.4%    24      28.6%   0       0.0%   84
                                                Aides                             15      60.0%    10      40.0%   0       0.0%   25
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1990    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                60      71.4%    24      28.6%   0       0.0%   84
                                                Aides                             15      60.0%    10      40.0%   0       0.0%   25
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1990 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                63      71.6%    25      28.4%   0       0.0%   88
                                                Aides                             25      69.4%    11      30.6%   0       0.0%   36
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1993 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                66      77.6%    19      22.4%   0       0.0%   85
                                                Aides                             19      67.9%    9       32.1%   0       0.0%   28
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1994 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                67      75.3%    22      24.7%   0       0.0%   89
                                                Aides                             25      69.4%    11      30.6%   0       0.0%   36
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0


                                                                   A-25
                               Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 61 of 76 PageID #: 649

                                                                 Appendix



   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1995    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                67      75.3%    22      24.7%   0       0.0%   89
                                                Aides                             25      69.4%    11      30.6%   0       0.0%   36
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1996    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                72      76.6%    22      23.4%   0       0.0%   94
                                                Aides                             23      79.3%    6       20.7%   0       0.0%   29
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White      %     Black      %    Other     %    Total
12/1/1997 District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                77      77.0%    23      23.0%   0       0.0%   100
                                                Aides                             19      79.2%    5       20.8%   0       0.0%   24
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year                 School            Grade                Position           White      %     Black      %    Other     %    Total
4/1/1998    District‐wide Totals          N/A   Superintendent                    1       100.0%   0       0.0%    0       0.0%   1
                                                Full‐Time Teachers                77      77.0%    23      23.0%   0       0.0%   100
                                                Aides                             19      79.2%    5       20.8%   0       0.0%   24
                                                Part‐Time Teachers                0       0.0%     0       0.0%    0       0.0%   0

   Year               School              Grade                Position           White    %       Black    %      Other   %      Total
12/1/1998 District‐wide Totals            N/A   Superintendent                    1     100.0%     0     0.0%      0     0.0%     1
                                                Full‐Time Teachers                74    78.7%      20    21.3%     0     0.0%     94
                                                Aides                             20    76.9%      6     23.1%     0     0.0%     26


                                                                   A-26
                                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 62 of 76 PageID #: 650

                                                                   Appendix


                                                   Part‐Time Teachers              0       0.0%     0       0.0%     0       0.0%   0

   Year                School              Grade                Position           White      %     Black      %     Other     %    Total
4/1/1999   District‐wide Totals            N/A   Superintendent                    1       100.0%   0       0.0%     0       0.0%   1
                                                 Full‐Time Teachers                74      78.7%    20      21.3%    0       0.0%   94
                                                 Aides                             20      76.9%    6       23.1%    0       0.0%   26
                                                 Part‐Time Teachers                0       0.0%     0       0.0%     0       0.0%   0


  Year                 School              Grade                  Position         White     %      Black     %      Other    %     Total
12/1/1999 Nettleton High                   9‐12    Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        24      85.7%    4       14.3%    0       0.0%   28
                                                   Assistant Teachers              26      100.0%   0       0.0%     0       0.0%   26
           Nettleton Junior High           7‐8     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        14      82.4%    3       17.6%    0       0.0%   17
                                                   Assistant Teachers              1       25.0%    3       75.0%    0       0.0%   4
           Nettleton Elementary            4‐6     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        13      68.4%    6       31.6%    0       0.0%   19
                                                   Assistant Teachers              3       75.0%    1       25.0%    0       0.0%   4
           Nettleton Primary               K‐3     Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        25      83.3%    5       16.7%    0       0.0%   30
                                                   Assistant Teachers              12      80.0%    3       20.0%    0       0.0%   15
           District‐wide Totals            N/A     Superintendent                  1       100.0%   0       0.0%     0       0.0%   1
                                                   Principals                      2       50.0%    2       50.0%    0       0.0%   4
                                                   Teachers                        78      79.6%    20      20.4%    0       0.0%   98
                                                   Assistant Teachers              17      0.0%     7       0.0%     0       0.0%   24


  Year                 School              Grade                  Position         White     %      Black     %      Other    %     Total
4/1/2000   Nettleton High                  9‐12    Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        24      85.7%    4       14.3%    0       0.0%   28

                                                                        A-27
                                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 63 of 76 PageID #: 651

                                                                   Appendix


                                                   Assistant Teachers              1       100.0%   0       0.0%     0       0.0%   1
           Nettleton Junior High           7‐8     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        14      82.4%    3       17.6%    0       0.0%   17
                                                   Assistant Teachers              1       25.0%    3       75.0%    0       0.0%   4
           Nettleton Elementary            4‐6     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        13      68.4%    6       31.6%    0       0.0%   19
                                                   Assistant Teachers              3       75.0%    1       25.0%    0       0.0%   4
           Nettleton Primary               K‐3     Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        25      83.3%    5       16.7%    0       0.0%   30
                                                   Assistant Teachers              12      80.0%    3       20.0%    0       0.0%   15
           District‐wide Totals            N/A     Superintendent                  1       100.0%   0       0.0%     0       0.0%   1
                                                   Principals                      2       50.0%    2       50.0%    0       0.0%   4
                                                   Teachers                        78      79.6%    20      20.4%    0       0.0%   98
                                                   Assistant Teachers              17      0.0%     7       0.0%     0       0.0%   24


  Year                 School              Grade                  Position         White     %      Black     %      Other    %     Total
12/1/2001 Nettleton High                   9‐12    Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        27      90.0%    3       10.0%    0       0.0%   30
                                                   Assistant Teachers              1       100.0%   0       0.0%     0       0.0%   1
           Nettleton Junior High           7‐8     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        15      83.3%    3       16.7%    0       0.0%   18
                                                   Assistant Teachers              0       0.0%     4       100.0%   0       0.0%   4
           Nettleton Elementary            4‐6     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        12      75.0%    4       25.0%    0       0.0%   16
                                                   Assistant Teachers              3       75.0%    1       25.0%    0       0.0%   4
           Nettleton Primary               K‐3     Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        22      84.6%    4       15.4%    0       0.0%   26
                                                   Assistant Teachers              12      85.7%    2       14.3%    0       0.0%   14
           District‐wide Totals            N/A     Superintendent                  1       100.0%   0       0.0%     0       0.0%   1

                                                                        A-28
                                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 64 of 76 PageID #: 652

                                                                   Appendix


                                                   Principals                      2       50.0%    2       50.0%    0       0.0%   4
                                                   Teachers                        76      84.4%    14      15.6%    0       0.0%   90
                                                   Assistant Teachers              16      0.0%     7       0.0%     0       0.0%   23


  Year                 School              Grade                  Position         White     %      Black     %      Other    %     Total
4/1/2002   Nettleton High                  9‐12    Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        27      90.0%    3       10.0%    0       0.0%   30
                                                   Assistant Teachers              1       100.0%   0       0.0%     0       0.0%   1
           Nettleton Junior High           7‐8     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        15      83.3%    3       16.7%    0       0.0%   18
                                                   Assistant Teachers              0       0.0%     2       100.0%   0       0.0%   2
           Nettleton Elementary            4‐6     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        13      76.5%    4       23.5%    0       0.0%   17
                                                   Assistant Teachers              3       75.0%    1       25.0%    0       0.0%   4
           Nettleton Primary               K‐3     Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        22      84.6%    4       15.4%    0       0.0%   26
                                                   Assistant Teachers              11      84.6%    2       15.4%    0       0.0%   13
           District‐wide Totals            N/A     Superintendent                  1       100.0%   0       0.0%     0       0.0%   1
                                                   Principals                      2       50.0%    2       50.0%    0       0.0%   4
                                                   Teachers                        76      84.4%    14      15.6%    0       0.0%   90
                                                   Assistant Teachers              15      0.0%     6       0.0%     0       0.0%   21


  Year                 School              Grade                  Position         White     %      Black     %      Other    %     Total
12/1/2002 Nettleton High                   9‐12    Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        27      90.0%    3       10.0%    0       0.0%   30
                                                   Assistant Teachers              1       100.0%   0       0.0%     0       0.0%   1
           Nettleton Junior High           7‐8     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        16      84.2%    3       15.8%    0       0.0%   19
                                                   Assistant Teachers              0       0.0%     3       100.0%   0       0.0%   3

                                                                        A-29
                                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 65 of 76 PageID #: 653

                                                                   Appendix


           Nettleton Elementary            4‐6     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        11      73.3%    4       26.7%    0       0.0%   15
                                                   Assistant Teachers              2       66.7%    1       33.3%    0       0.0%   3
           Nettleton Primary               K‐3     Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        25      89.3%    3       10.7%    0       0.0%   28
                                                   Assistant Teachers              12      85.7%    2       14.3%    0       0.0%   14
           District‐wide Totals            N/A     Superintendent                  1       100.0%   0       0.0%     0       0.0%   1
                                                   Principals                      2       50.0%    2       50.0%    0       0.0%   4
                                                   Teachers                        79      85.9%    13      14.1%    0       0.0%   92
                                                   Assistant Teachers              15      0.0%     6       0.0%     0       0.0%   21


  Year                 School              Grade                  Position         White     %      Black     %      Other    %     Total
4/1/2003   Nettleton High                  9‐12    Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        27      90.0%    3       10.0%    0       0.0%   30
                                                   Assistant Teachers              1       100.0%   0       0.0%     0       0.0%   1
           Nettleton Junior High           7‐8     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        18      85.7%    3       14.3%    0       0.0%   21
                                                   Assistant Teachers              1       50.0%    1       50.0%    0       0.0%   2
           Nettleton Elementary            4‐6     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        11      73.3%    4       26.7%    0       0.0%   15
                                                   Assistant Teachers              2       66.7%    1       33.3%    0       0.0%   3
           Nettleton Primary               K‐3     Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        26      89.7%    3       10.3%    0       0.0%   29
                                                   Assistant Teachers              12      85.7%    2       14.3%    0       0.0%   14
           District‐wide Totals            N/A     Superintendent                  1       100.0%   0       0.0%     0       0.0%   1
                                                   Principals                      2       50.0%    2       50.0%    0       0.0%   4
                                                   Teachers                        82      86.3%    13      13.7%    0       0.0%   95
                                                   Assistant Teachers              15      0.0%     4       0.0%     0       0.0%   19



                                                                        A-30
                                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 66 of 76 PageID #: 654

                                                                   Appendix


  Year                 School              Grade                  Position         White     %      Black     %      Other    %     Total
12/1/2003 Nettleton High                   9‐12    Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        31      96.9%    1       3.1%     0       0.0%   32
                                                   Assistant Teachers              1       100.0%   0       0.0%     0       0.0%   1
           Nettleton Junior High           7‐8     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        17      81.0%    4       19.0%    0       0.0%   21
                                                   Assistant Teachers              0       0.0%     1       100.0%   0       0.0%   1
           Nettleton Elementary            4‐6     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        11      73.3%    4       26.7%    0       0.0%   15
                                                   Assistant Teachers              3       75.0%    1       25.0%    0       0.0%   4
           Nettleton Primary               K‐3     Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        26      92.9%    2       7.1%     0       0.0%   28
                                                   Assistant Teachers              8       80.0%    2       20.0%    0       0.0%   10
           District‐wide Totals            N/A     Superintendent                  1       100.0%   0       0.0%     0       0.0%   1
                                                   Principals                      2       50.0%    2       50.0%    0       0.0%   4
                                                   Teachers                        85      88.5%    11      11.5%    0       0.0%   96
                                                   Assistant Teachers              12      0.0%     4       0.0%     0       0.0%   16


  Year                 School              Grade                  Position         White     %      Black     %      Other    %     Total
4/1/2004   Nettleton High                  9‐12    Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        31      96.9%    1       3.1%     0       0.0%   32
                                                   Assistant Teachers              1       100.0%   0       0.0%     0       0.0%   1
           Nettleton Junior High           7‐8     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        17      81.0%    4       19.0%    0       0.0%   21
                                                   Assistant Teachers              0       0.0%     1       100.0%   0       0.0%   1
           Nettleton Elementary            4‐6     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        11      73.3%    4       26.7%    0       0.0%   15
                                                   Assistant Teachers              3       75.0%    1       25.0%    0       0.0%   4


                                                                        A-31
                                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 67 of 76 PageID #: 655

                                                                   Appendix


           Nettleton Primary               K‐3     Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        27      90.0%    3       10.0%    0       0.0%   30
                                                   Assistant Teachers              8       80.0%    2       20.0%    0       0.0%   10
           District‐wide Totals            N/A     Superintendent                  1       100.0%   0       0.0%     0       0.0%   1
                                                   Principals                      2       50.0%    2       50.0%    0       0.0%   4
                                                   Teachers                        86      87.8%    12      12.2%    0       0.0%   98
                                                   Assistant Teachers              12      0.0%     4       0.0%     0       0.0%   16


  Year                 School              Grade                  Position         White     %      Black     %      Other    %     Total
12/1/2004 Nettleton High                   9‐12    Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        28      96.6%    1       3.4%     0       0.0%   29
                                                   Assistant Teachers              0       0.0%     2       100.0%   0       0.0%   2
           Nettleton Junior High           7‐8     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        17      85.0%    3       15.0%    0       0.0%   20
                                                   Assistant Teachers              0       0.0%     1       100.0%   0       0.0%   1
           Nettleton Elementary            4‐6     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        11      73.3%    4       26.7%    0       0.0%   15
                                                   Assistant Teachers              2       100.0%   0       0.0%     0       0.0%   2
           Nettleton Primary               K‐3     Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        28      90.3%    3       9.7%     0       0.0%   31
                                                   Assistant Teachers              10      83.3%    2       16.7%    0       0.0%   12
           District‐wide Totals            N/A     Superintendent                  1       100.0%   0       0.0%     0       0.0%   1
                                                   Principals                      2       50.0%    2       50.0%    0       0.0%   4
                                                   Teachers                        84      88.4%    11      11.6%    0       0.0%   95
                                                   Assistant Teachers              12      0.0%     5       0.0%     0       0.0%   17


  Year                 School              Grade                  Position         White     %      Black     %      Other    %     Total
4/1/2005   Nettleton High                  9‐12    Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        32      97.0%    1       3.0%     0       0.0%   33

                                                                        A-32
                                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 68 of 76 PageID #: 656

                                                                     Appendix


                                                   Assistant Teachers              0       0.0%     2       100.0%   0       0.0%   2
           Nettleton Junior High           7‐8     Principals                      1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        15      83.3%    3       16.7%    0       0.0%   18
                                                   Assistant Teachers              0       0.0%     1       100.0%   0       0.0%   1
           Nettleton Elementary            4‐6     Principals                      0       0.0%     1       100.0%   0       0.0%   1
                                                   Teachers                        11      73.3%    4       26.7%    0       0.0%   15
                                                   Assistant Teachers              2       100.0%   0       0.0%     0       0.0%   2
           Nettleton Primary               K‐3     Assistant Principals            1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        28      90.3%    3       9.7%     0       0.0%   31
                                                   Assistant Teachers              10      83.3%    2       16.7%    0       0.0%   12
           District‐wide Totals            N/A     Superintendent                  1       100.0%   0       0.0%     0       0.0%   1
                                                   Principals                      1       50.0%    1       50.0%    0       0.0%   2
                                                   Assistant Principal             1       100.0%   0       0.0%     0       0.0%   1
                                                   Teachers                        86      88.7%    11      11.3%    0       0.0%   97
                                                   Assistant Teachers              12      70.6%    5       0.0%     0       0.0%   17


  Year                 School              Grade                   Position        White     %      Black     %      Other    %     Total
12/4/2017 Nettleton High                   9‐12    Principals/Asst. Principals     3       75.0%    1       25.0%    0       0.0%   4
                                                   Full‐Time Teachers              26      92.9%    1       3.6%     1       3.6%   28
                                                   Part‐Time Teachers              1       100.0%   0       0.0%     0       0.0%   1
                                                   Other Certified Personnel       1       50.0%    1       50.0%    0       0.0%   2
                                                   Non‐Certified Staff             6       100.0%   0       0.0%     0       0.0%   6
           Nettleton Junior High           7‐8     Principals/Asst. Principals     1       100.0%   0       0.0%     0       0.0%   1
                                                   Full‐Time Teachers              13      92.9%    1       7.1%     0       0.0%   14
                                                   Part‐Time Teachers              0       0.0%     0       0.0%     0       0.0%   0
                                                   Other Certified Staff           0       0.0%     0.5     100.0%   0       0.0%   0.5
                                                   Non‐Certified Staff             3       75.0%    1       25.0%    0       0.0%   4
           Nettleton Elementary            4‐6     Principals/Asst. Principals     1       100.0%   0       0.0%     0       0.0%   1
                                                   Full‐Time Teachers              19      100.0%   0       0.0%     0       0.0%   19

                                                                          A-33
                               Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 69 of 76 PageID #: 657

                                                                    Appendix


                                                  Part‐Time Teachers                      0       0.0%     0       0.0%     0       0.0%   0
                                                  Other Certified Personnel               0.5     50.0%    0.5     50.0%    0       0.0%   1
                                                  Non‐Certified Staff                     2       66.7%    1       33.3%    0       0.0%   3
          Nettleton Primary               K‐3     Principals/Asst. Principals             0       0.0%     1       100.0%   0       0.0%   1
                                                  Full‐Time Teachers                      26      96.3%    1       3.7%     0       0.0%   27
                                                  Part‐Time Teachers                      0       0.0%     0       0.0%     0       0.0%   0
                                                  Other Certified Personnel               1.5     100.0%   0       0.0%     0       0.0%   1.5
                                                  Non‐Certified Staff                     11      78.6%    3       21.4%    0       0.0%   14
          Central Office & Other Staff    N/A     Certified Central Office Admins         2       100.0%   0       0.0%     0       0.0%   2
                                                  Non‐Certified Central Office Admins     5       83.3%    1       16.7%    0       0.0%   6
                                                  Maintenance Staff (Non‐Certified)       5       100.0%   0       0.0%     0       0.0%   5
                                                  Transportation Staff (Non‐Certified)    9       100.0%   0       0.0%     0       0.0%   9
                                                  Child Nutrition Staff (Non‐Certified)   21      72.4%    8       27.6%    0       0.0%   29
          District‐wide Totals            N/A     Principals/Asst. Principals             5       71.4%    2       28.6%    0       0.0%   7
                                                  Full‐Time Teachers                      84      95.5%    3       3.4%     1       1.1%   88
                                                  Part‐Time Teachers                      1       100.0%   0       0.0%     0       0.0%   1
                                                  All Other Certified Personnel           5       71.4%    2       28.6%    0       0.0%   7
                                                  All Non‐Certified Staff                 62      81.6%    14      18.4%    0       0.0%   76


  Year                School              Grade                   Position                White     %      Black     %      Other    %     Total
2018‐19   Nettleton High                  9‐12    Principals/Asst. Principals             2       66.7%    1       33.3%    0       0.0%   3
                                                  Full‐Time Teachers                      26      92.9%    1       3.6%     1       3.6%   28
                                                  Part‐Time Teachers                      1       100.0%   0       0.0%     0       0.0%   1
                                                  Other Certified Personnel               1       50.0%    1       50.0%    0       0.0%   2
                                                  Non‐Certified Staff                     2       100.0%   0       0.0%     0       0.0%   2
          Nettleton Junior High           7‐8     Principals/Asst. Principals             1       100.0%   0       0.0%     0       0.0%   1
                                                  Full‐Time Teachers                      15      93.8%    1       6.3%     0       0.0%   16
                                                  Part‐Time Teachers                      0       0.0%     0       0.0%     0       0.0%   0
                                                  Other Certified Staff                   0.5     50.0%    0.5     50.0%    0       0.0%   1


                                                                       A-34
                               Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 70 of 76 PageID #: 658

                                                                    Appendix


                                                  Non‐Certified Staff                     3       75.0%            0.0%     1       25.0%   4
          Nettleton Elementary            4‐6     Principals/Asst. Principals             1       100.0%   0       0.0%     0       0.0%    1
                                                  Full‐Time Teachers                      17      94.4%    1       5.6%     0       0.0%    18
                                                  Part‐Time Teachers                      0       0.0%     0       0.0%     0       0.0%    0
                                                  Other Certified Personnel               0.5     50.0%    0.5     50.0%    0       0.0%    1
                                                  Non‐Certified Staff                     3       75.0%    1       25.0%    0       0.0%    4
          Nettleton Primary               K‐3     Principals/Asst. Principals             0       0.0%     1       100.0%   0       0.0%    1
                                                  Full‐Time Teachers                      26      100.0%   0       0.0%     0       0.0%    26
                                                  Part‐Time Teachers                      0       0.0%     0       0.0%     0       0.0%    0
                                                  Other Certified Personnel               2       100.0%   0       0.0%     0       0.0%    2
                                                  Non‐Certified Staff                     3       75.0%    1       25.0%    0       0.0%    4
          Central Office & Other Staff    N/A     Certified Central Office Admins         2       100.0%   0       0.0%     0       0.0%    2
                                                  Non‐Certified Central Office Admins     5       83.3%    1       16.7%    0       0.0%    6
                                                  Maintenance Staff (Non‐Certified)       4.5     100.0%   0       0.0%     0       0.0%    5
                                                  Transportation Staff (Non‐Certified)    11      100.0%   0       0.0%     0       0.0%    11
                                                  Child Nutrition Staff (Non‐Certified)   17      70.8%    7       29.2%    0       0.0%    24
          District‐wide Totals            N/A     Principals/Asst. Principals             4       66.7%    2       33.3%    0       0.0%    6
                                                  Full‐Time Teachers                      84      95.5%    3       3.4%     1       1.1%    88
                                                  Part‐Time Teachers                      1       100.0%   0       0.0%     0       0.0%    1
                                                  All Other Certified Personnel           6       75.0%    2       25.0%    0       0.0%    8
                                                  All Non‐Certified Staff                 49      82.9%    10      17.1%    0       0.0%    59


  Year                School              Grade                   Position                White     %      Black     %      Other    %      Total
2019‐20   Nettleton High                  9‐12    Principals/Asst. Principals             2       66.7%    1       33.3%    0       0.0%    3
                                                  Full‐Time Teachers                      25      92.6%    1       3.7%     1       3.7%    27
                                                  Part‐Time Teachers                      1       100.0%   0       0.0%     0       0.0%    1
                                                  Other Certified Personnel               1       50.0%    1       50.0%    0       0.0%    2
                                                  Non‐Certified Staff                     2       100.0%   0       0.0%     0       0.0%    2
          Nettleton Junior High           7‐8     Principals/Asst. Principals             1       100.0%   0       0.0%     0       0.0%    1

                                                                       A-35
                                Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 71 of 76 PageID #: 659

                                                                       Appendix


                                                     Full‐Time Teachers                         14      93.3%     1       6.7%     0        0.0%    15
                                                     Part‐Time Teachers                         0       0.0%      0       0.0%     0        0.0%    0
                                                     Other Certified Staff                      0.5     50.0%     0.5     50.0%    0        0.0%    1
                                                     Non‐Certified Staff                        1       25.0%     3       75.0%    0        0.0%    4
            Nettleton Elementary             4‐6     Principals/Asst. Principals                1       100.0%    0       0.0%     0        0.0%    1
                                                     Full‐Time Teachers                         18      100.0%    0       0.0%     0        0.0%    18
                                                     Part‐Time Teachers                         0       0.0%      0       0.0%     0        0.0%    0
                                                     Other Certified Personnel                  0.5     50.0%     0.5     50.0%    0        0.0%    1
                                                     Non‐Certified Staff                        2       66.7%     1       33.3%    0        0.0%    3
            Nettleton Primary                K‐3     Principals/Asst. Principals                1       50.0%     1       50.0%    0        0.0%    2
                                                     Full‐Time Teachers                         27      100.0%    0       0.0%     0        0.0%    27
                                                     Part‐Time Teachers                         0       0.0%      0       0.0%     0        0.0%    0
                                                     Other Certified Personnel                  2       100.0%    0       0.0%     0        0.0%    2
                                                     Non‐Certified Staff                        9       69.2%     4       30.8%    0        0.0%    13
            Central Office & Other Staff     N/A     Certified Central Office Admins            2       100.0%    0       0.0%     0        0.0%    2
                                                     Non‐Certified Central Office Admins        5       83.3%     1       16.7%    0        0.0%    6
                                                     Maintenance Staff (Non‐Certified)          4.5     100.0%    0       0.0%     0        0.0%    5
                                                     Transportation Staff (Non‐Certified)       11      100.0%    0       0.0%     0        0.0%    11
                                                     Child Nutrition Staff (Non‐Certified)      17      70.8%     7       29.2%    0        0.0%    24
            District‐wide Totals             N/A     Principals/Asst. Principals                5       71.4%     2       28.6%    0        0.0%    7
                                                     Full‐Time Teachers                         84      96.6%     2       2.3%     1        1.1%    87
                                                     Part‐Time Teachers                         1       100.0%    0       0.0%     0        0.0%    1
                                                     All Other Certified Personnel              6       75.0%     2       25.0%    0        0.0%    8
                                                     All Non‐Certified Staff                    52      76.3%     16      23.7%    0        0.0%    68

Sources: District Court Reports, 1970-2005 passim (Ex. 11); Excerpted Responses to U.S. Info. Req. at 9–10, Dec. 4, 2017 (Ex. 14); Excerpted Responses to
U.S. Info. Req. at 1–4, Jan. 23, 2020 (Ex. 13).




                                                                          A-36
                                     Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 72 of 76 PageID #: 660

                                                                              Appendix


                                                                  Table 9
             Nettleton Line Consolidated School District -- Student Assignment & Full-Time Teachers Compared (1970-2020)
                                           White     % White                           Black     % Black                           Other     % Other                Total
                     White     % White      Full-      Full-     Black     % Black      Full-      Full-     Other     % Other      Full-      Full-      Total      Full-
  Year      Grade
                    Students   Students    Time       Time      Students   Students    Time       Time      Students   Students    Time       Time      Students    Time
                                          Teachers   Teachers                         Teachers   Teachers                         Teachers   Teachers              Teachers
12/1/1970   1-12      834      64.0%        49       76.6%        469      36.0%        15       23.4%         0        0.0%         0        0.0%       1303        64
12/1/1971   1-12      878      68.2%        45       72.6%        410      31.8%        17       27.4%         0        0.0%         0        0.0%       1288        62
 4/1/1972   1-12      861      67.7%        45       72.6%        410      32.3%        17       27.4%         0        0.0%         0        0.0%       1271        62
12/1/1974   1-12      904      67.9%        44       68.8%        427      32.1%        20       31.3%         0        0.0%         0        0.0%       1331        64
 4/1/1975   1-12      870      66.3%        44       68.8%        442      33.7%        20       31.3%         0        0.0%         0        0.0%       1312        64
12/1/1975   1-12      883      67.6%        44       68.8%        424      32.4%        20       31.3%         0        0.0%         0        0.0%       1307        64
 4/1/1976   1-12      988      70.5%        44       68.8%        414      29.5%        20       31.3%         0        0.0%         0        0.0%       1402        64
12/1/1976   1-12      880      67.1%        45       68.2%        432      32.9%        21       31.8%         0        0.0%         0        0.0%       1312        66
 4/1/1977   1-12      898      67.6%        45       68.2%        431      32.4%        21       31.8%         0        0.0%         0        0.0%       1329        66
12/1/1977   1-12      910      68.5%        45       68.2%        418      31.5%        21       31.8%         0        0.0%         0        0.0%       1328        66
 4/1/1978   1-12      854      64.2%        45       68.2%        476      35.8%        21       31.8%         0        0.0%         0        0.0%       1330        66
12/1/1978   1-12      886      66.9%        45       68.2%        439      33.1%        21       31.8%         0        0.0%         0        0.0%       1325        66
 4/1/1979   1-12      877      66.1%        47       71.2%        449      33.9%        19       28.8%         0        0.0%         0        0.0%       1326        66
12/1/1979   1-12      867      66.6%        47       67.1%        434      33.4%        23       32.9%         0        0.0%         0        0.0%       1301        70
 4/1/1980   1-12      858      67.0%        47       67.1%        422      33.0%        23       32.9%         0        0.0%         0        0.0%       1280        70
12/1/1980   1-12      886      68.6%        50       68.5%        406      31.4%        23       31.5%         0        0.0%         0        0.0%       1292        73
 4/1/1981   1-12      838      66.7%        50       68.5%        418      33.3%        23       31.5%         0        0.0%         0        0.0%       1256        73
12/1/1981   1-12      824      65.3%        47       68.1%        437      34.7%        22       31.9%         0        0.0%         0        0.0%       1261        69
 4/1/1982   1-12      846      66.5%        47       68.1%        427      33.5%        22       31.9%         0        0.0%         0        0.0%       1273        69
12/1/1982   1-12      842      66.9%        49       70.0%        416      33.1%        21       30.0%         0        0.0%         0        0.0%       1258        70
 4/1/1983   1-12      820      66.2%        49       70.0%        418      33.8%        21       30.0%         0        0.0%         0        0.0%       1238        70
12/1/1983   1-12      817      65.4%        49       69.0%        433      34.6%        22       31.0%         0        0.0%         0        0.0%       1250        71
 4/1/1984   1-12      805      65.7%        49       69.0%        420      34.3%        22       31.0%         0        0.0%         0        0.0%       1225        71
12/1/1984   1-12      819      66.0%        52       70.3%        421      34.0%        22       29.7%         0        0.0%         0        0.0%       1240        74

                                                                                 A-37
                             Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 73 of 76 PageID #: 661

                                                            Appendix


 4/1/1985   1-12   799   65.8%    52     70.3%     416    34.2%       22   29.7%     0      0.0%        0   0.0%   1215   74
12/1/1985   1-12   820   66.3%    51     70.8%     417    33.7%       21   29.2%     0      0.0%        0   0.0%   1237   72
 4/1/1986   1-12   801   66.1%    51     70.8%     411    33.9%       21   29.2%     0      0.0%        0   0.0%   1212   72
12/1/1986   K-12   910   66.4%    56     71.8%     461    33.6%       22   28.2%     0      0.0%        0   0.0%   1371    78
 4/1/1987   K-12   922   67.5%    56     71.8%     443    32.5%       22   28.2%     0      0.0%        0   0.0%   1365    78
12/1/1987   K-12   919   68.2%    59     72.0%     428    31.8%       23   28.0%     0      0.0%        0   0.0%   1347    82
 4/1/1988   K-12   905   68.1%    59     72.0%     423    31.9%       23   28.0%     0      0.0%        0   0.0%   1328    82
12/1/1988   K-12   946   67.9%    57     71.3%     448    32.1%       23   28.8%     0      0.0%        0   0.0%   1394    80
 4/1/1989   K-12   928   67.1%    57     71.3%     455    32.9%       23   28.8%     0      0.0%        0   0.0%   1383    80
12/1/1989   K-12   917   67.0%    60     71.4%     452    33.0%       24   28.6%     0      0.0%        0   0.0%   1369    84
 4/1/1990   K-12   891   66.0%    60     71.4%     458    34.0%       24   28.6%     0      0.0%        0   0.0%   1349    84
12/1/1990   K-12   895   65.5%    63     71.6%     471    34.5%       25   28.4%     0      0.0%        0   0.0%   1366    88
12/1/1993   K-12   861   64.1%    66     77.6%     482    35.9%       19   22.4%     0      0.0%        0   0.0%   1343    85
12/1/1994   K-12   831   63.2%    67     75.3%     483    36.8%       22   24.7%     0      0.0%        0   0.0%   1314    89
 4/1/1995   K-12   852   64.2%    67     75.3%     475    35.8%       22   24.7%     0      0.0%        0   0.0%   1327    89
 4/1/1996   K-12   889   65.3%    72     76.6%     472    34.7%       22   23.4%     0      0.0%        0   0.0%   1361    94
12/1/1997   K-12   954   67.1%    77     77.0%     467    32.9%       23   23.0%     0      0.0%        0   0.0%   1421   100
 4/1/1998   K-12   939   67.4%    77     77.0%     454    32.6%       23   23.0%     0      0.0%        0   0.0%   1393   100
12/1/1998   K-12   964   67.6%    74     78.7%     462    32.4%       20   21.3%     0      0.0%        0   0.0%   1426    94
 4/1/1999   K-12   951   67.5%    74     78.7%     457    32.5%       20   21.3%     0      0.0%        0   0.0%   1408    94
12/1/1999   K-12   947   68.9%    78     79.6%     424    30.9%       20   20.4%     3      0.2%        0   0.0%   1374    98
 4/1/2000   K-12   911   67.9%    78     79.6%     428    31.9%       20   20.4%     3      0.2%        0   0.0%   1342    98
12/1/2001   K-12   921   67.4%    76     84.4%     437    32.0%       14   15.6%     8      0.6%        0   0.0%   1366    90
 4/1/2002   K-12   920   66.5%    76     84.4%     455    32.9%       14   15.6%     8      0.6%        0   0.0%   1383    90
12/1/2002   K-12   953   69.7%    79     85.9%     412    30.1%       13   14.1%     3      0.2%        0   0.0%   1368    92
 4/1/2003   K-12   978   69.6%    82     86.3%     424    30.2%       13   13.7%     4      0.3%        0   0.0%   1406    95
12/1/2003   K-12   942   69.6%    85     88.5%     405    29.9%       11   11.5%     6      0.4%        0   0.0%   1353    96
 4/1/2004   K-12   930   69.0%    86     87.8%     412    30.6%       12   12.2%     6      0.4%        0   0.0%   1348    98
12/1/2004   K-12   967   70.6%    84     88.4%     399    29.1%       11   11.6%     4      0.3%        0   0.0%   1370    95
 4/1/2005   K-12   948   70.0%    86     88.7%     402    29.7%       11   11.3%     4      0.3%        0   0.0%   1354    97

                                                               A-38
                                      Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 74 of 76 PageID #: 662

                                                                              Appendix


10/1/2017 K-12          936       70.1%       84      95.5%        376       28.1%        3        3.4%       24        1.8%        1        1.1%     1336         88
 5/1/2019 K-12          861       68.0%       84      95.5%        384       30.3%        3        3.4%       22        1.7%        1        1.1%     1267         88
3/17/2020 K-12          842       67.8%       84      96.6%        376       30.3%        2        2.3%       24        1.9%        1        1.1%     1242         87
Sources: District Court Reports, 1970-2005 passim (Ex. 11); Excerpted Responses to U.S. Info. Req. at 1, 9–10, Dec. 4, 2017 (Ex. 14); Excerpted Responses to U.S. Info.
Req. at 1–4, Jan. 23, 2020 (Ex. 13); Excerpted Responses to U.S. Info. Req. at 1–9, Mar. 19, 2020 (Ex. 15).




                                                                                 A-39
Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 75 of 76 PageID #: 663

                                      Appendix


                                  Table 10
                 Nettleton Line Consolidated School District
                         Transportation (SY 2017-18)
   Bus       White     White %        Black Black % Other             Other %   Total
    1          14       32.6%          29        67.4%         0        0.0%     43
    2          30       52.6%          26       45.6%          1        1.8%     57
    3          21       48.8%          21       48.8%          1        2.3%     43
    4          55       83.3%          11        16.7%         0        0.0%     66
    5          32       91.4%           3         8.6%         0        0.0%     35
    6          16       44.4%          19        52.8%         1        2.8%     36
    7          43       81.1%           4         7.5%         6       11.3%     53
    8          18       27.7%          44        67.7%         3        4.6%     65
    9          40       76.9%          12       23.1%          0        0.0%     52
    10         69       95.8%           3         4.2%         0        0.0%     72
    11          0        0.0%          21       100.0%         0        0.0%     21
    12         56       81.2%           7        10.1%         6        8.7%     69
    13         41       73.2%          15       26.8%          0        0.0%     56
    15         39       76.5%          12       23.5%          0        0.0%     51
    16          6       18.2%          27        81.8%         0        0.0%     33
   31*          8       88.9%           1       11.1%          0        0.0%      9
     Total    488       64.1%          255       33.5%        18        2.4%     761
* Special needs bus.
Sources: Excerpted Responses to U.S. Info. Req. at 12, Dec. 4, 2017 (Ex. 14).




                                         A-40
Case: 1:69-cv-00063-MPM Doc #: 13 Filed: 09/02/20 76 of 76 PageID #: 664

                                       Appendix


                                  Table 11
                 Nettleton Line Consolidated School District
                        Transportation (SY 2019-20)
     Bus       White       %       Black         %          Other        %        Total
      1         21       32.3%       44        67.7%           0        0.0%       65
      2         42       57.5%       30        41.1%           1        1.4%       73
      3         10       29.4%       24        70.6%           0        0.0%       34
      4         42       76.4%        8        14.5%           5        9.1%       55
      5         36       85.7%        6        14.3%           0        0.0%       42
      6         25       44.6%       30        53.6%           1        1.8%       56
      7         36       85.7%        2         4.8%           4        9.5%       42
      8         13       23.2%       41        73.2%           2        3.6%       56
      9         48       76.2%       15        23.8%           0        0.0%       63
      10        50       98.0%        1         2.0%           0        0.0%       51
      11         0        0.0%       33        100.0%          0        0.0%       33
      12        34       53.1%       13        20.3%          17       26.6%       64
      13        26       54.2%       20        41.7%           2        4.2%       48
      15        50       79.4%       13        20.6%           0        0.0%       63
      16         9       19.6%       37        80.4%           0        0.0%       46
     31*         9       75.0%        3        25.0%           0        0.0%       12
      Total     451      56.2%      320        39.9%          32        4.0%       803
  * Special needs bus.
   Sources: Excerpted Responses to U.S. Info. Req. at 33, Jan. 23, 2020 (Ex. 13).




                                          A-41
